 

BRIDGE LOAN

 

AND

 

SECURITY AGREEMENT

 

Dated as of October 2, 2015 between

 

TAURIGA SCIENCES INC.,

a Nevada corporation, as “Borrower”,

 

and

 

ALTERNATIVE STRATEGY PARTNERS PTE. LTD.,

a Singapore private limited company, as “Lender”



 

   

 

 

BRIDGE LOAN AND SECURITY AGREEMENT

 

This Bridge Loan and Security Agreement (as further amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) is dated
as of October 2, 2015 is entered into by and between TAURIGA SCIENCES INC., a
Nevada corporation (the “Borrower”) and ALTERNATIVE STRATEGY PARTNERS PTE. LTD.,
a Singapore private limited company (the “Lender”).

 

WHEREAS, the Lender and the Borrower have agreed to enter into this Agreement in
order to, among other things (a) set forth the terms and conditions under which
the Lender will make the Bridge Loan to Borrower, (b) evidence the Bridge Loan;
and,

 

WHEREAS, it is the intention of the Borrower and the Lender that, subject to the
terms and conditions of the “Loan Documents” (defined herein below), all of the
“Obligations” (defined herein below) shall be secured by a first priority “Lien”
(defined herein below) on all of the Borrower’s personal and real property,
including without limitation, all of the Borrower’s assets;

 

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto hereby agree to amend and restate the
Original Agreement in its entirety and otherwise agree as follows:

 

ARTICLE 1 - INTERPRETATION

 

1.1 Definitions. The terms defined in Article 10 will have the meanings therein
specified for purposes of this Agreement.

 

1.2 Inconsistency. In the event of any inconsistency between the provisions of
any Loan Document and this Agreement, the provisions of this Agreement will be
controlling for the purpose of all relevant transactions.

 

1.3 General. All capitalized terms used which are not specifically defined
herein shall have meanings provided in Article 9 of the UCC to the extent the
same are used or defined therein. Unless otherwise specified herein, any
agreement, contract, instrument or other document referred to herein shall mean
such agreement, contract, instrument or other document as modified, amended,
restated or supplemented from time to time. Unless otherwise specified, as used
in the Loan Documents or in any certificate, report, instrument or other
document made or delivered pursuant to any of the Loan Documents, all accounting
terms not defined in this Agreement shall have the meanings given to such terms
in and shall be interpreted in accordance with GAAP. The terms “herein”,
“hereof” and similar terms refer to this Agreement as a whole. In the
computation of periods of time from a specified date to a later specified date
in any Loan Document, the terms “from” means “from and including” and the words
“to” and “until” each mean “to but excluding” and the word “through” means “to
and including.” In any other case, the terms “includes”, “include” and
“including” when used in any Loan Document means “including without limitation.”
Unless otherwise expressly indicated, the meaning of any term defined (including
by reference) in any Loan Document shall be equally applicable to both the
singular and plural forms of such term. All references in a Loan Document to
Articles, Sections, Exhibits, Attachments, Appendices and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits, Attachments,
Appendices and Schedules to, the Loan Document in which such references appear.
Any reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time.

 

ARTICLE 2 - THE LOANS

 

2.1 Bridge Loan.

 

(a) Subject to the terms and conditions of this Agreement, Lender agrees make a
term loan to Borrower on the date of Closing A in an amount not to exceed
$180,000 (the “Bridge Loan”).

 

(b) Subject to the terms and conditions of this Agreement, the Lender may, in
its sole discretion, during the Availability Period make additional term loans,
(the “Additional Loans”). The proceeds of the Bridge Loan and the Additional
Loans, if any, may be used solely to fund Borrower’s obligation(s) to make the
Investor Deposit and the “Investment” (as defined in the Term Sheet) pursuant to
the Term Sheet, and the Bridge Loan and each Additional Loan, if any, shall be
treated as one of the term Loans under this Agreement and the other Loan
Documents.

 

  2 

 

 

(c) The Loans are not a revolving credit facility and Borrower does not have the
right to repay and re-borrow hereunder and payments of principal on the Loans
shall permanently reduce the Loans.

 

2.2 Notes Evidencing Loans; Repayment Each Loan shall be evidenced by a separate
Note payable to the order of Lender, in the total principal amount of the Loan.
Principal and interest of each Loan shall be payable at the times and in the
manner set forth in the Note payment thereof shall be effected by automatic
debit of the appropriate funds from Borrower’s Primary Operating Account as set
forth in Section 5.10. Repayment of the Loans and payment of all other amounts
owed to Lender will be paid by Borrower in the currency in Dollars.

 

2.3 Procedures for Borrowing.

 

(a) At least five (5) Business Days’ prior to a proposed Borrowing Date (or such
lesser period of time as may be agreed upon by Lender in its sole discretion),
Lender shall have received from Borrower a written request for a borrowing
hereunder (a “Borrowing Request”). Each Borrowing Request shall be in
substantially the form of Exhibit B, shall be irrevocable, shall be executed by
a responsible executive or financial officer of Borrower, shall be accompanied
by such other information and documentation as Lender may reasonably request,
including the original executed Note(s) for the Loan(s) covered by the Borrowing
Request and with respect to each Additional Loan, shall specify: (i) the
proposed date of such requested Loan, which shall be a Business Day, (ii) the
specific uses for the requested Loan including, with respect to each payment to
be made with the proceeds of such Loan, (A) the payee, (B) the amount (C) the
date of payment, (D) the bank and wire transfer information, if available, and
(iii) after giving effect to the proposed Loan, the undisbursed portion of the
Maximum Amount.

 

(b) No later than 1:00 p.m. Eastern Time (Standard Time or Daylight Time, as
then applicable) on the Borrowing Date, if Borrower has satisfied the conditions
precedent in Article 4 by 9:00 a.m. Eastern Time (Standard Time or Daylight
Time, as then applicable) on such Borrowing Date, Lender shall make the Loan
available to Borrower in immediately available funds; provided that with respect
to any or all Loans hereunder, the Lender, may at its sole option, disburse the
proceeds of such Loan directly to another payee in the amounts and on the dates
specified in the Borrowing Request that was submitted in connection with such
Loan.

 

2.4 Interest. Interest on the outstanding principal balance of each Loan shall
accrue daily at the Designated Rate from the Borrowing Date. Interest shall be
due and payable in full on the Maturity Date (defined hereinafter).

 

2.5 Interest Rate Calculation. Interest, along with charges and fees under this
Agreement and any Loan Document, shall be calculated for actual days elapsed on
the basis of a 360-day year, which results in higher interest, charge or fee
payments than if a 365-day year were used. In no event shall Borrower be
obligated to pay Lender interest, charges or fees at a rate in excess of the
highest rate permitted by applicable law from time to time in effect.

 

2.6 Default Interest. Any unpaid payments in respect of the Obligations shall
bear interest from their respective maturities, whether scheduled or
accelerated, at the Default Rate. If an Event of Default exists, the Obligations
shall bear interest at the Default Rate. In all such events, the Default Rate
may be accrued from the initial date of any nonpayment or Event of Default until
all existing Events of Default are waived in writing in accordance with the
terms of this Agreement. Borrower shall pay such interest in cash on demand. The
Lender shall not be required to (A) accelerate the Loans or (B) exercise any
other rights or remedies under the Loan Documents or applicable law in order to
charge the Default Rate.

 

2.7 Late Charges. If Borrower is late in making any payment in respect of the
Obligations by more than five (5) days, then Borrower agrees to pay a late
charge of five percent (5%) of the payment due, but not less than fifty dollars
($50.00) for any one such delinquent payment. This late charge may be charged by
Lender for the purpose of defraying the expenses incidental to the handling of
such delinquent amounts. Borrower acknowledges that such late charge represents
a reasonable sum considering all of the circumstances existing on the date of
this Agreement and represents a fair and reasonable estimate of the costs that
will be sustained by Lender due to the failure of Borrower to make timely
payments. Borrower further agrees that proof of actual damages would be costly
and inconvenient. Such late charge shall be paid without prejudice to the right
of Lender to collect any other amounts provided to be paid or to declare a
default under this Agreement or any of the other Loan Documents or from
exercising any other rights and remedies of Lender.

 

  3 

 

 

2.8 Repayment; Prepayment.

 

(a) Scheduled Repayment. Borrower shall pay interest at Lender’s office in like
money on the unpaid principal amount of the Loan at a rate per annum equal to
eleven and one-half (11.5%) percent. The entire principal balance in the amount
of ONE HUNDRED EIGHTY and 00/100’s ($180,000.00) U.S. Dollars, plus all accrued
but unpaid interest shall be due and payable at Lender’s office in full on the
Maturity Date (hereinafter defined) , unless an earlier date is otherwise
required under the terms of this Loan Agreement or the Note.

 

(b) Voluntary Prepayments. No Loan may be prepaid except as set forth in
subsection 2.8(c) below for mandatory prepayment.

  

(c) Mandatory Prepayments. If the Borrower or any Subsidiary, whether in a
single transaction or a series of transactions sells or issues any equity
interests or any Indebtedness that results in gross proceeds to the Borrower in
any fiscal year in excess of $8,000,000 (a “Next Financing”) then Borrower
promptly shall pay so much of such amounts to the Lender, for application to the
Obligations as set forth in 2.8(e), up to a maximum equal to such amount as may
be required to fully satisfy such Obligations.

 

(d) Maturity Date. Notwithstanding anything to the contrary in any Loan
Document, the full amount of the Obligations shall be due and payable (the
“Maturity Date”) no later than the earlier to occur of (1) the date upon which
the Obligations are accelerated following the occurrence of an Event of Default
or otherwise become due and payable prior to their scheduled maturity or (2)(A)
with respect to the Bridge Loan, December 23, 2015 and (B) with respect to each
of the Additional Loans (if any), on December 23, 2015 unless an earlier date is
otherwise required under the terms hereof.

 

(e) Application of Payments. All payments pursuant to this Section 2.8 shall be
applied in the following order of priority to the payment of: (i) all then
unpaid fees and expenses of Lender under the Loan Documents; (ii) any and all
other Obligations that are due and owing under the Loan Documents, except the
principal balance of the Loans and accrued and unpaid interest thereon; (iii)
accrued and unpaid interest on the Loans (pro rata based on the outstanding
principal balances thereof); (iv) the principal amount of the Bridge Loan and
the Additional Loans, on a pro rata basis; and (v) with respect to payments
pursuant to Section 2.8(c), ratably against the remaining Obligations.

 

2.9 Lender’s Records. Principal, interest, and all other sums owed under any
Loan Document shall be evidenced by entries in records maintained by Lender for
such purpose. Each payment on and any other credits with respect to principal,
interest, and all other sums outstanding under any Loan Document shall be
evidenced by entries in such records. Absent manifest error, Lender’s records
shall be conclusive evidence thereof.

 

2.10 Grant of Security Interests; Filing of Financing Statements.

 

(a) To secure the timely payment and performance of all of Borrower’s
Obligations, Borrower hereby grants to Lender continuing security interests in
all of the Collateral. In connection with the foregoing, Borrower authorizes
Lender to prepare and file any financing statements describing the Collateral
without otherwise obtaining Borrower’s signature or consent with respect to the
filing of such financing statements.

 

(b) In furtherance of Borrower’s grant of the security interests in the
Collateral pursuant to Section 2.10(a) above, Borrower hereby pledges and grants
to Lender a security interest in all the Shares, together with all proceeds and
substitutions thereof, all cash, stock and other moneys and property paid
thereon, all rights to subscribe for securities declared or granted in
connection therewith, and all other cash and noncash proceeds of the foregoing,
as security for the performance of the Obligations. On the Execution Date or at
any time thereafter following Lender’s request, the certificate or certificates
for the Shares will be delivered to Lender, accompanied by an instrument of
assignment duly executed in blank by Borrower, unless such Shares have not been
certificated. To the extent required by the terms and conditions governing the
Shares, Borrower shall cause the books of each entity whose Shares are part of
the Collateral and any transfer agent to reflect the pledge of the Shares. Upon
the occurrence and during the continuance of an Event of Default hereunder,
Lender may effect the transfer of any securities included in the Collateral
(including but not limited to the Shares) into the name of Lender and cause new
certificates representing such securities to be issued in the name of Lender or
its transferee(s). Borrower will execute and deliver such documents, and take or
cause to be taken such actions, as Lender may reasonably request to perfect or
continue the perfection of Lender’s security interest in the Shares. Unless an
Event of Default shall have occurred and be continuing, Borrower shall be
entitled to exercise any voting rights with respect to the Shares and to give
consents, waivers and ratifications in respect thereof, provided that no vote
shall be cast or consent, waiver or ratification given or action taken which
would be inconsistent with any of the terms of this Agreement or which would
constitute or create any violation of any of such terms. All such rights to vote
and give consents, waivers and ratifications shall terminate upon the occurrence
and continuance of an Event of Default.

 

(c) Borrower is and shall remain absolutely and unconditionally liable for the
performance of its obligations under the Loan Documents, including, without
limitation, any deficiency by reason of the failure of the Collateral to satisfy
all amounts due Lender under any of the Loan Documents.

 

(d) All Collateral pledged by Borrower under this Agreement shall secure the
timely payment and performance of all Obligations (other than inchoate indemnity
obligations) under this Agreement, the Notes and the other Loan Documents
(excluding the Warrants). Except as expressly provided in this Agreement, no
Collateral pledged under this Agreement shall be released until such time as all
Obligations (other than inchoate indemnity obligations) under this Agreement and
the other Loan Documents (excluding the Warrants) have been satisfied and paid
in full.

 

  4 

 

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants that, as of the Execution Date and each
Borrowing Date:

 

3.1 Due Organization. Borrower is a corporation duly organized and validly
existing in good standing under the laws of the jurisdiction of its
incorporation, and is duly qualified to conduct business and is in good standing
in each other jurisdiction in which its business is conducted or its properties
are located, except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect.

 

3.2 Authorization, Validity and Enforceability. The execution, delivery and
performance of all Loan Documents executed by Borrower are within Borrower’s
powers, have been duly authorized, and are not in conflict with Borrower’s
certificate of incorporation or by-laws, or the terms of any charter or other
organizational document of Borrower, as amended from time to time; and all such
Loan Documents constitute valid and binding obligations of Borrower, enforceable
in accordance with their terms (except as may be limited by bankruptcy,
insolvency and similar laws affecting the enforcement of creditors’ rights in
general, and subject to general principles of equity).

 

3.3 Compliance with Applicable Laws. Borrower has complied with all licensing,
permit and fictitious name requirements necessary to lawfully conduct the
business in which it is engaged, and to any sales, leases or the furnishing of
services by Borrower, including without limitation those requiring consumer or
other disclosures, the noncompliance with which would have a Material Adverse
Effect.

 

3.4 No Conflict. The execution, delivery, and performance by Borrower of all
Loan Documents are not in conflict in any material respect with any law, rule,
regulation, order or directive, or any indenture, agreement, or undertaking to
which Borrower is a party or by which Borrower may be bound or affected. Without
limiting the generality of the foregoing, the issuance of the Warrants to Lender
(or its designee) and the grant of registration rights in connection therewith
do not violate any agreement or instrument by which Borrower is bound or require
the consent of any holders of Borrower’s securities other than consents which
have been obtained prior to the Execution Date.

 

3.5 No Litigation, Claims or Proceedings. There is no litigation, tax claim,
proceeding or dispute pending, or, to the knowledge of Borrower, threatened
against or affecting Borrower, its property or the conduct of its business which
could reasonably be expected to have a Material Adverse Effect.

 

3.6 Correctness of Financial Statements. Borrower’s financial statements which
have been delivered to Lender fairly and accurately reflect in all material
respects Borrower’s financial condition in accordance with GAAP as of the latest
date of such financial statements (except in the case of unaudited financial
statements, for the omission of footnotes and subject to normal year-end
adjustments); and, since that date there has been no Material Adverse Change. It
is understood and acknowledged by Lender that projections and forecasts
delivered by or on behalf of Borrowers in good faith shall not be viewed as
facts and that actual results may vary from such projections and forecasts.

 

3.7 Capital Structure; No Subsidiaries. As of the Execution Date, Schedule 3 (a)
identifies the capital structure of the Borrower, both immediately before and
immediately after giving effect to the issuance of the Warrants and other
transactions anticipated to occur on the Execution Date. Schedule 3 sets forth
the name and percentage ownership or other control relationship for each entity
in which Borrower is, or will by reason of the Bridge Loan and/or any Additional
Loans is likely to become, a majority owner or has a control relationship.
Except as set forth on Schedule 3, Borrower is not a majority owner of or in a
control relationship with any other business entity. Following the Execution
Date, the summary of Borrower’s capital structure most recently delivered to the
Lender pursuant to 5.1(h) is true and correct in all material respects

 

3.8 Environmental Matters. To its knowledge after reasonable inquiry, Borrower
has concluded that Borrower is in compliance with Environmental Laws, except to
the extent a failure to be in such compliance would not reasonably be expected
to have a Material Adverse Effect.

 

3.9 No Event of Default. No Default or Event of Default has occurred and is
continuing.

 

  5 

 

 

3.10 Full Disclosure. None of the representations or warranties made by Borrower
in the Loan Documents as of the date such representations and warranties are
made or deemed made, and none of the statements contained in any exhibit,
report, statement or certificate furnished by or on behalf of Borrower in
connection with the Loan Documents (including disclosure materials delivered by
or on behalf of Borrower to Lender prior to the Execution Date or pursuant to
Section 5.2 hereof), contains any untrue statement of a material fact or omits
any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered. It is understood and
acknowledged by Lender that projections and forecasts delivered by or on behalf
of Borrowers in good faith shall not be viewed as facts and that actual results
may vary from such projections and forecasts.

 

3.11 Specific Representations Regarding Collateral.

 

(a) Title. Except for the security interests created by this Agreement and
Permitted Liens,

(i) Borrower is and will be the unconditional legal and beneficial owner of the
Collateral, and (ii) the Collateral is genuine and subject to no Liens, rights
or defenses of others. There exist no prior assignments or encumbrances of
record with the U.S. Patent and Trademark Office or U.S. Copyright Office
affecting any Collateral in favor of any third party, other than Permitted
Liens.

 

(b) Rights to Payment. The names of the obligors, amount owing to Borrower, due
dates and all other information with respect to the Rights to Payment are and
will be correctly stated in all material respects in all Records relating to the
Rights to Payment. Borrower further represents and warrants, to its knowledge,
that each Person appearing to be obligated on a Right to Payment has authority
and capacity to contract and is bound as it appears to be.

 

(c) Location of Collateral. Borrower’s chief executive office, Inventory,
Records, Equipment, and any other offices or places of business are located at
the address(es) shown on Schedule 3 (not including moveable items of Equipment
in the possession of Borrower’s employees, such as laptops, monitors, printers
and cell phones), or in transit to such locations, as updated by Borrower from
time to time in accordance with Section 5.9(c).

 

(d) Business Names. Other than its full corporate name, Borrower has not
conducted business using any trade names or fictitious business names except as
shown on Schedule 3.

 

(e) Bank Accounts. The Borrower and its subsidiaries do not maintain any
Deposit, securities, commodities or other investment accounts except as shown on
Schedule 3.

 

3.12 Copyrights, Patents, Trademarks and Licenses.

 

(a) Borrower owns or is licensed or otherwise has the right to use all of the
patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other similar rights that are reasonably
necessary for the operation of its business, without conflict with the rights of
any other Person, and each patent, trademark and copyright owned by Borrower is
listed on the exhibits to the Intellectual Property Security Agreement or has
been disclosed in writing to the Lender and the Lender has a first priority
security interest in such patent, trademark or copyright.

 

(b) To Borrower’s knowledge, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by Borrower infringes upon any rights held by any
other Person.

 

(c) No claim or litigation regarding any of the foregoing is pending or, to
Borrower’s knowledge, threatened, and to Borrower’s knowledge no patent,
invention, device, application, principle or any statute, law, rule, regulation,
standard or code is pending or proposed which, in either case, could reasonably
be expected to have a Material Adverse Effect.

 

  6 

 

 

3.13 Regulatory Compliance. Borrower has met the minimum funding requirements of
ERISA with respect to any employee benefit plans subject to ERISA. No event has
occurred resulting from Borrower’s failure to comply with ERISA that is
reasonably likely to result in Borrower’s incurring any liability that could
have a Material Adverse Effect. Borrower is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940. Borrower is not engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulations T and
U of the Board of Governors of the Federal Reserve System). Borrower has
complied, in all material respects with all the provisions of the Federal Fair
Labor Standards Act.

 

3.14 Shares. Borrower has full power and authority to create a first priority
Lien on the Shares and no disability or contractual obligation exists that would
prohibit Borrower from pledging the Shares pursuant to this Agreement. To
Borrower’s knowledge, there are no subscriptions, warrants, rights of first
refusal or other restrictions on transfer relative to, or options exercisable
with respect to the Shares. The Shares have been and will be duly authorized and
validly issued, and are fully paid and non-assessable. To Borrower’s knowledge,
the Shares are not the subject of any present or threatened suit, action,
arbitration, administrative or other proceeding, and Borrower knows of no
reasonable grounds for the institution of any such proceedings.

 

3.15 Survival. The representations and warranties of Borrower as set forth in
this Agreement survive the execution and delivery of this Agreement.

 

ARTICLE 4 - CONDITIONS PRECEDENT

 

4.1 Conditions to Bridge Loan and Additional Loans. The Borrower shall not be
entitled to request that the Lender make, and the Lender shall not be obligated
to make, the Bridge Loan on the Execution Date or any Additional Loan thereafter
until the following conditions have been fulfilled and the Lender has received
the documents described below, duly executed and in form and substance
satisfactory to Lender and its counsel:

 

(a) Resolutions. A certified copy of the resolutions of (i) the Board of
Directors of Borrower (which, if in the form of a unanimous written consent,
shall be duly executed by each member of the Board of Directors and notarized)
authorizing the execution, delivery and performance by Borrower of the Loan
Documents, an increase in the number of directors sitting on the Board of
Directors by one and the election of the additional director, which shall be the
Investor Director, and (ii) the shareholders of the Borrower confirming the
appointment of the Investor Director and approving the entry into an
indemnification agreement with respect to the Investor Director.

 

(b) Incumbency and Signatures. A certificate of the secretary of Borrower
certifying the names of the officer or officers of Borrower authorized to sign
the Loan Documents, together with a sample of the true signature of each such
officer.

 

(c) Charter Documents. Copies of the organizational and charter documents of
Borrower (e.g., Articles or Certificate of Incorporation and Bylaws), as amended
through the Execution Date, together with (i) a summary of the Borrower’s
capital structure as of the Execution Date and (ii) copies of all documents
related to the stock of the Borrower and any other agreements, instruments or
other documents that relate in any way to voting, rights of first refusal,
anti-dilution rights, rights to acquire equity, rights to incur debt or any
other restrictive agreement pursuant to which a third party consent or approval
is required for the Borrower to enter into and perform its obligations under
this Agreement, certified by an officer of Borrower as being true, correct and
complete as of the Execution Date.

 

(d) Intellectual Property Security Agreement. Short form Intellectual Property
Security Agreement executed by Borrower in form and substance satisfactory to
Lender suitable for filing with the United States Patent and Trademark Office.

 

(e) This Agreement. Original counterparts of this Agreement, with all schedules
completed and attached thereto, and disclosing such information as is acceptable
to Lender.

 

(f) Reserved.

 

(g) Warrants. Warrants issued by Borrower to Lender (or its designee),
substantially in the forms attached hereto as Exhibits E-1 and E-2 and
satisfactory to Lender in its sole and absolute discretion, exercisable for such
number, type and class of shares of Borrower’s capital stock, and for an initial
exercise price as is specified therein.

 

  7 

 

 

(h) Financing Statements. Filing copies (or other evidence of filing
satisfactory to Lender and its counsel) of such UCC financing statements,
collateral assignments, account control agreements, and termination statements,
with respect to the Collateral as Lender shall request.

 

(i) Lien Searches. UCC lien, judgment, bankruptcy and tax lien searches of
Borrower from such jurisdictions or offices as Lender may reasonably request,
all as of a date reasonably satisfactory to Lender and its counsel.

 

(j) Good Standing Certificate. A certificate of status or good standing of
Borrower as of a date acceptable to Lender from the jurisdiction of Borrower’s
organization and any foreign jurisdictions where Borrower is required to be
qualified to do business and the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect.

 

(k) Other Conditions. Each of the conditions set forth in Section 4.3 are
fulfilled and the Lender has received the documents described in Section 4.3,
duly executed and in form and substance satisfactory to Lender and its counsel.

 

(l) Other Documents. Such other documents and instruments as Lender may
reasonably request to effectuate the intents and purposes of this Agreement.

 

4.2 Conditions to Additional Loan. The Borrower shall not be entitled to request
that the Lender make any Additional Loan(s), until the following conditions have
been fulfilled and the Lender has received the documents described below, duly
executed and in form and substance satisfactory to Lender and its counsel:

 

(a) Legal Opinion. The opinion of legal counsel for Borrower as to such matters
as Lender may reasonably request, in form and substance satisfactory to Lender.

 

(b) Insurance Certificates. Insurance certificates showing Lender as loss payee
or additional insured.

 

(c) Employment Agreements. Copies of an employment agreement with each of the
Key Employees shall have been delivered to the Lender within thirty (30) days of
the Execution Date, which agreement shall contain an acknowledgement from such
Key Employee of the terms of Sections 5.13, 7.1(k), and Section 5.14.

 

(d) Charter Documents. Copies of the organizational and charter documents of
Borrower (e.g., Articles or Certificate of Incorporation and Bylaws), as amended
through the proposed date of the second Additional Loan, including the
provisions contemplated by Section 5.17, certified by an officer of Borrower as
being true, correct and complete as such date.

 

(e) Other Conditions. Each of the conditions set forth in Section 4.3 are
fulfilled and the Lender has received the documents described in Section 4.3,
duly executed and in form and substance satisfactory to Lender and its counsel.

 

(f) Other Documents. Such other documents and instruments as Lender may
reasonably request to effectuate the intents and purposes of this Agreement,
including releases in favor of the Released Parties from the Chief Executive
Officer and Chief Financial Officer of the Borrower.

 

4.3 Conditions to All Loans. The Borrower shall not be entitled to request that
the Lender make any Loans hereunder, until the following conditions are
fulfilled and the Lender has received the documents described below, duly
executed and in form and substance satisfactory to Lender and its counsel:

 

(a) No Default. No Default or Event of Default has occurred and is continuing or
will result from the making of any such Loan, and the representations and
warranties of Borrower contained in Article 3 of this Agreement are true and
correct in all material respects as of the Borrowing Date of such Loan, except
to the extent such representations and warranties are made as of a specified
date in which case such representations and warranties shall be true and correct
in all material respects as of such earlier date and provided that such
materiality qualifier shall not be applicable to any representation or warranty
already qualified or modified by materiality in the text thereof.

 

  8 

 

 

(b) No Material Adverse Change. No event has occurred that has had or could
reasonably be expected to have a Material Adverse Change. Loan. Borrowing
Request. Borrower shall have delivered to Lender a Borrowing Request for such
Note. Borrower shall have delivered an original executed Note evidencing such
Loan, substantially in the form attached hereto as Exhibit A.

 

(c) Supplemental Lien Filings. Borrower shall have executed and delivered such
amendments or supplements to this Agreement and additional Security Documents,
financing statements and third party waivers as Lender may reasonably request in
connection with the proposed Loan, in order to create, protect or perfect or to
maintain the perfection of Lender’s Liens on the Collateral.

 

(d) Financial Projections. Borrower shall have delivered to Lender Borrower’s
business plan and/or financial projections or forecasts as most recently
approved by Borrower’s Board of Directors.

 

ARTICLE 5 - AFFIRMATIVE COVENANTS

 

During the term of this Agreement and until its performance of all Obligations
(other than inchoate indemnity obligations), Borrower will:

 

5.1 Notice to Lender. Promptly give written notice to Lender of:

 

(a) Any litigation or administrative or regulatory proceeding affecting Borrower
where the amount claimed against Borrower is at the Threshold Amount or more, or
where the granting of the relief requested could reasonably be expected to have
a Material Adverse Effect; or of the acquisition by Borrower of any commercial
tort claim, including brief details of such claim and such other information as
Lender may reasonably request to enable Lender to better perfect its Lien in
such commercial tort claim as Collateral.

 

(b) Any dispute which may exist between Borrower and any governmental or
regulatory authority which, if determined adversely to Borrower, could
reasonably be expected to have a Material Adverse Effect.

 

(c) The occurrence of any Default or any Event of Default after Borrower has
knowledge or becomes aware thereof.

 

(d) Any change in the location of any of Borrower’s places of business or
Collateral with an aggregate value in excess of $25,000 (not including moveable
items of Equipment in the possession of Borrower’s employees, such as laptops,
monitors, printers and cell phones) at least ten (10) days in advance of such
change, or of the establishment of any new, or the discontinuance of any
existing, place of business. Any dispute or default by Borrower or any other
party under any joint venture, partnering, distribution, cross-licensing,
strategic alliance, collaborative research or manufacturing, license or similar
agreement which could reasonably be expected to have a Material Adverse Effect.

 

(e) Any other matter which has resulted or could reasonably be expected to
result in a Material Adverse Change.

 

(f) Any Subsidiary Borrower intends to acquire or create.

 

(g) Any change in the capital structure of the Borrower, along with a revised
and updated capital structure summary.

 

5.2 Financial Statements. Deliver to Lender or cause to be delivered to Lender,
in form and detail reasonably satisfactory to Lender the following financial and
other information, which Borrower warrants shall be accurate and complete in all
material respects:

 

  9 

 

 

(a) Monthly Financial Statements. As soon as available but no later than thirty
(30) days after the end of each month, Borrower’s balance sheet as of the end of
such period, and Borrower’s income statement and Borrower’s cash flow statement
for such period and for that portion of Borrower’s financial reporting year
ending with such period, prepared in accordance with GAAP (except for the
omission of footnotes and subject to normal year end adjustments) and attested
by a responsible financial officer of Borrower as being complete and correct and
fairly presenting in all material respects Borrower’s financial condition and
the results of Borrower’s operations. After a Qualified Public Offering, the
foregoing interim financial statements shall be delivered no later than 45 days
after each fiscal quarter and for the quarter-annual fiscal period then ended.

 

(b) Year-End Financial Statements. Contemporaneously with delivery to Borrower’s
Board of Directors, after and as of the end of each financial reporting year, a
complete copy of Borrower’s audit report, which shall include balance sheet;
income statement, statement of changes in equity and statement of cash flows for
such year, prepared in accordance with GAAP and certified by an independent
certified public accountant selected by Borrower and satisfactory to Lender (the
“Accountant”). The Accountant’s certification shall not be qualified or limited
due to a restricted or limited examination by the Accountant of any material
portion of Borrower’s records or otherwise. Notwithstanding the foregoing, if
Borrower’s Board of Directors does not require Borrower’s financial statements
to be audited for a particular reporting year, then Borrower shall deliver to
Lender unaudited financial statements for such year, including the items
described in, and in the timeframe specified in, this Section 5.2(b).

 

(c) Compliance Certificates. Simultaneously with the delivery of each set of
financial statements referred to in paragraphs (a) and (b) above, a certificate
of the chief financial officer of Borrower (or other executive officer)
substantially in the form of Exhibit C hereto (i) setting forth in reasonable
detail any calculations required to establish whether Borrower is in compliance
with any covenants or tests set forth herein, and (ii) stating, among other
things, whether any Default or Event of Default exists on the date of such
certificate, and if so, setting forth the details thereof and the action which
Borrower is taking or proposes to take with respect thereto.

 

(d) Government Required Reports; Press Releases. Promptly after sending,
issuing, making available, or filing, copies of all material statements released
to any news media for publication, all reports, proxy statements, and financial
statements that Borrower sends or makes generally available to its stockholders,
and, not later than five (5) days after actual filing or the date such filing
was first due, all registration statements and reports that Borrower files or is
required to file with the Securities and Exchange Commission.

 

(e) Other Information. Such other statements, lists of property and accounts,
budgets (as updated), sales projections, forecasts, reports, 409A valuation
reports (as updated), operating plans, financial exhibits, capitalization tables
(as updated) and information relating to equity and debt financings consummated
after the Execution Date (including post-closing capitalization table(s)), or
other information as Lender may from time to time reasonably request. In
addition to the foregoing, Borrower will promptly provide Lender with copies of
all notices, minutes, consents and other materials, financial or otherwise,
which Borrower provides to its board of directors, provided that in all cases
Borrower may exclude confidential compensation information, attorney/client
privileged communications, matters that present a direct conflict of interest to
Lender, such as a take-out financing proposal, and executive session materials.

 

5.3 Managerial Assistance from Lender.

 

(a) Borrower agrees that (i) it will make its officers, directors, employees and
affiliates available at such times as Lender may reasonably request for Lender
to consult with and advise as to the conduct of Borrower’s business, its
equipment and financing plans, and its financial condition and prospects, (ii)
Lender shall have the right to inspect Borrower’s books, records, facilities and
properties at reasonable times during normal business hours on reasonable
advance notice (but in no case more than once per calendar year at Borrower’s
expense if no Event of Default has occurred and is continuing), (iii) Lender
shall be entitled to appoint a non-voting observer to the Board of Directors of
the Borrower, who shall be entitled to attend all board and committee meetings
and receive all notices, minutes, consents and other materials the Borrower
provides to its Board of Directors, and (vi) Lender shall be entitled to
recommend prospective candidates for election or nomination for election to
Borrower’s Board of Directors and Borrower shall give due consideration to (but
shall not be bound by) such recommendations, it being the intention of the
parties that Lender shall be entitled through such rights, inter alia, to
furnish “significant managerial assistance”, as defined in Section 2(a)(47) of
the Investment Company Act of 1940, to Borrower.

 

  10 

 

 

(b) Without limiting the generality of (a) above, if Lender reasonably believes
that financial or other developments affecting Borrower have impaired or are
likely to impair Borrower’s ability to perform its obligations under this
Agreement, permit Lender reasonable access to Borrower’s management and Board of
Directors and opportunity to present Lender’s views with respect to such
developments.

 

Lender shall cooperate with Borrower to ensure that the exercise of Lender’s
rights shall not disrupt the business of Borrower. The rights enumerated above
shall survive the payment and satisfaction of all of Borrower’s Obligations to
Lender but shall not be construed as giving Lender control over Borrower’s
management or policies.

 

5.4 Existence. Maintain and preserve Borrower’s existence, present form of
business, and all rights and privileges necessary in the normal course of its
business; and keep all Borrower’s property in good working order and condition,
ordinary wear and tear excepted.

 

5.5 Insurance. Obtain and keep in force insurance in such amounts and types as
is usual in the type of business conducted by Borrower, with insurance carriers
having a policyholder rating of not less than “A” and financial category rating
of Class VII in “Best’s Insurance Guide,” unless otherwise approved by Lender.
Such insurance policies must be in form and substance reasonably satisfactory to
Lender, and shall list Lender as an additional insured or loss payee, as
applicable, on endorsement(s) in form reasonably acceptable to Lender. Borrower
shall furnish to Lender such endorsements, and upon Lender’s request, copies of
any or all such policies. If no Event of Default has occurred and is continuing,
proceeds payable under any casualty policy will, at Borrower’s option, be
payable to Borrower to replace the property subject to the claim to the extent
set forth in Section 2.8(c), provided that any such replacement property shall
be deemed Collateral in which Lender has been granted a first priority security
interest. If an Event of Default has occurred and is continuing (other than,
during the Forbearance Period, the Existing Defaults), then proceeds payable
under any policy will be payable to Lender toward the satisfaction of the
Obligations in accordance with the terms of this Agreement.

 

5.6 Accounting Records. Maintain adequate books, accounts and records, and
prepare all financial statements in accordance with GAAP (except in the case of
unaudited financial statements for the omission of footnotes and subject to
normal year-end adjustments), and in compliance with the regulations of any
governmental or regulatory authority having jurisdiction over Borrower or
Borrower’s business; and permit employees or agents of Lender at such reasonable
times and upon reasonable advance written notice as Lender may request, at
Borrower’s expense, for one such inspection each calendar year and for all such
inspections while an Event of Default has occurred and is continuing, to inspect
Borrower’s properties, and to examine, and make copies and memoranda of
Borrower’s books, accounts and records.

 

5.7 Compliance with Laws. Comply with all laws (including Environmental Laws),
rules, regulations applicable to, and all orders and directives of any
governmental or regulatory authority having jurisdiction over, Borrower or
Borrower’s business, and with all material agreements to which Borrower is a
party, except where the failure to so comply would not have a Material Adverse
Effect.

 

5.8 Taxes and Other Liabilities. Pay all Borrower’s Indebtedness when due
(subject to applicable cure periods); pay all taxes and other governmental or
regulatory assessments, in each case, before delinquency or before any penalty
attaches thereto, except as may be contested in good faith by the appropriate
procedures and for which Borrower shall maintain appropriate reserves; and
timely file all required tax returns.

 

5.9 Special Collateral Covenants.

 

(a) Maintenance of Collateral; Inspection. Do all things reasonably necessary to
maintain, preserve, protect and keep all Collateral in good working order and
salable condition, ordinary wear and tear excepted, deal with the Collateral in
all ways as are considered good practice by owners of like property, and use the
Collateral lawfully and, to the extent applicable, only as permitted by
Borrower’s insurance policies. Maintain, or cause to be maintained, complete and
accurate Records relating to the Collateral. Upon reasonable prior notice at
reasonable times during normal business hours (but not more than once per
calendar year unless an Event of Default has occurred and is continuing),
Borrower hereby authorizes Lender’s officers, employees, representatives and
agents to inspect the Collateral and to discuss the Collateral and the Records
relating thereto with Borrower’s officers and employees, and, in the case of any
Right to Payment, after the occurrence and during the continuance of an Event of
Default, with any Person which is or may be obligated thereon.

 

  11 

 

 

(b) Documents of Title. Not sign or authorize the signing of any financing
statement or other document naming Borrower as debtor or obligor (other than a
precautionary financing statement with respect to a lease that is not in the
nature of a security interest), or acquiesce or cooperate in the issuance of any
bill of lading, warehouse receipt or other document or instrument of title with
respect to any Collateral, except those negotiated to Lender, or those naming
Lender as secured party, or if solely to create, perfect or maintain a Permitted
Lien.

 

(c) Change in Location or Name. Without at least 10 days’ prior written notice
to Lender: (a) not relocate any Collateral with an aggregate value in excess of
$25,000 (not including moveable items of Equipment in the possession of
Borrower’s employees such as laptops, monitors, printers, and cell phones) or
Records, its chief executive office, or establish a place of business at a
location other than as specified in Schedule 3; and (b) not change its name,
mailing address, location of Collateral with an aggregate value in excess of
$25,000 or Records, jurisdiction of incorporation or its legal structure.

 

(d) Decals, Markings. At the request of Lender, firmly affix a decal, stencil or
other marking to designated items of Equipment, indicating thereon the security
interest of Lender.

 

(e) Agreement with Persons in Possession of Collateral. Use commercially
reasonable efforts to obtain and maintain such acknowledgments, consents,
waivers and agreements (each a “Waiver”) from the owner, operator, lienholder,
mortgagee, landlord or any Person in possession of tangible Collateral in excess
of $25,000 (not including moveable items of Equipment in the possession of
Borrower’s employees such as laptops, monitors, printers, and cell phones) per
location as Lender may require, all in form and substance satisfactory to
Lender.

 

(f) Certain Agreements on Rights to Payment. Other than in the ordinary course
of business, not make any material discount, credit, rebate or other reduction
in the original amount owing on a Right to Payment or accept in satisfaction of
a Right to Payment less than the original amount thereof.

 

(g) Authorization for Automated Clearinghouse Funds Transfer. (i) Authorize
Lender to initiate debit entries to Borrower’s account specified in Schedule
5.10 (the “Primary Operating Account”) through Automated Clearinghouse (“ACH”)
transfers, in order to satisfy the regularly scheduled payments of principal and
interest (if any); (ii) provide Lender at least thirty (30) days’ notice of any
change in Borrower’s Primary Operating Account; and (iii) grant Lender any
additional authorizations necessary to begin ACH debits from a new account which
becomes the Primary Operating Account.

 

5.10 Reserved.

 

5.11 Additional Software Products. From the Execution Date until the fifth
anniversary thereof, ensure that affiliates of the Lender are provided with most
favored nation pricing and other material terms on the Borrower’s software
development services and products.

 

5.12 Non-Compete. Ensure that, prior to the date that the Obligations are repaid
in full, none of the Key Employees shall, directly or indirectly, (i) engage in
any activity that is in any way competitive, or prepare to compete, with the
business or demonstrably anticipated business of the Borrower (a “Competitive
Business”), whether through ownership, service or otherwise or (ii) solicit,
induce, recruit or encourage any of the Borrower’s employees, consultants or
other service providers to termination their relationship with the Borrower or
attempt to do so. Within thirty (30) days of the Execution Date, the Borrower
shall cause each such Key Employee to enter into an employment agreement that
contains an acknowledgment of the requirements of this Section 5.13 and the
Borrower shall deliver a copy of the same to the Lender.

 

5.13 Right of First Refusal. If any Competitive Business in which a Key Employee
participates, whether as an owner, service provider or otherwise, raises capital
through the sale of debt or equity securities at any time prior to the date that
the Obligations are repaid in full, the Borrower shall cause such Key Employee
to offer a right of first refusal for the Lender to purchase such debt or equity
securities on terms no less favorable to the Lender than the terms the Key
Employee has received from a third party on arm’s-length basis.

 

5.14 Third Party Releases. Within 180 (180) days of the Execution Date, cause
each vendor, supplier and other Person with whom Borrower has a valid account
payable as of the Execution Date, as specified on Schedule 5.15, to deliver to
the Lender a release, in form and substance satisfactory to the Lender.

 

  12 

 

 

5.15 Pre-Emptive Rights. Until the occurrence of a Qualified Public Offering or
Change of Control, the Borrower shall ensure that at all times Lender or its
affiliate has the pro rata right, but not an obligation, based on the Lender’s
and its affiliate’s aggregate percentage equity ownership, assuming full
conversion and exercise of all outstanding convertible and exercisable
securities, to participate in subsequent debt and equity financings of the
Borrower, other than issuances in connection with employee equity incentive
plans, bona fide business acquisitions by the Borrower, conversion of existing
convertible securities, or distribution, licensing, development or similar
commercial transactions that are not primary for financing purposes.

 

5.16 Amendment of Certificate of Incorporation. Within thirty (30) days of the
Execution Date, (a) amend its certificate of incorporation to (i) require a
unanimous vote of the Board of Directors of the Borrower in order to approve any
action which would cause the Borrower to liquidate, dissolve or commence any
voluntary Insolvency Proceeding and (ii) provide for the Lender’s permanent
right to designate an Investor Director for election to the Board of Directors
of the Borrower without the consent of the Borrower’s stockholders or any third
parties, and (b) deliver to the Lender a copy of such amended certificate of
incorporation, certified by the Secretary of State of Nevada.

 

ARTICLE 6 - NEGATIVE COVENANTS

 

During the term of this Agreement and until the performance of all Obligations
(other than inchoate indemnity obligations), Borrower will not:

 

6.1 Indebtedness. Incur, or otherwise become liable (as principal obligor,
guarantor, surety, accommodation party or otherwise) for, any Indebtedness,
except, and subject to Section 5.16:

 

(a) Indebtedness incurred for the acquisition of supplies or inventory on normal
trade credit;

 

(b) Indebtedness incurred pursuant to one or more transactions permitted under
Section 6.4;

 

(c) Indebtedness of Borrower under this Agreement;

 

(d) Subordinated Debt;

 

(e) any Indebtedness approved by Lender prior to the Execution Date as shown on
Schedule 6.1;

 

(f) Indebtedness of Borrower secured only by the security interests covered by
subsection (c) of the definition of Permitted Lien not to exceed $50,000 in
aggregate amount outstanding at any time;

 

(g) Indebtedness consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements entered into
in the ordinary course of business and designated to protect Borrower against
fluctuations in interest rates, currency exchange rates, or commodity prices and
not for speculative purposes;

 

(h) Indebtedness in respect of bank guarantees and similar instruments issued
for the account of Borrower in the ordinary course of business supporting
obligations under (A) workers’ compensation, unemployment insurance and other
social security laws and (B) bids, trade contracts, statutory obligations,
surety and appeal bonds, performance bonds and obligations of a like nature;

 

(i) Indebtedness in respect of letters of credit issued for the account of
Borrower in the ordinary course of business supporting obligations under real
property leases not to exceed $50,000 in aggregate amount outstanding at any
time;

 

(j) extensions, refinancings, modifications, amendments and restatements of any
items of (a) through (i) above, provided that the principal amount thereof is
not increased or the terms thereof are not modified to impose more burdensome
terms upon Borrower.

 

  13 

 

 

6.2 Liens. Create, incur, assume or permit to exist any Lien, or grant any other
Person a negative pledge, on any of Borrower’s property, except Permitted Liens.
Borrower and Lender agree that this covenant is not intended to constitute a
lien, deed of trust, equitable mortgage, or security interest of any kind on any
of Borrower’s real property, and this Agreement shall not be recorded or
recordable. Notwithstanding the foregoing, however, violation of this covenant
by Borrower shall constitute an Event of Default.

 

6.3 Dividends. Pay any dividends or purchase, redeem or otherwise acquire or
make any other distribution with respect to any of Borrower’s capital stock,
except (a) dividends or other distributions solely of capital stock of Borrower,
(b) so long as no Event of Default has occurred and is continuing, repurchases
of stock from employees, directors or consultants at the lower of cost or fair
market value upon termination of employment under reverse vesting or similar
repurchase plans not to exceed $25,000 in any calendar year, (c) conversion of
any of its securities into other securities or otherwise in exchange therefor,
and (d) purchases or distributions of capital stock in connection with the
exercise of stock options or stock appreciation rights.

 

6.4 Fundamental Changes. (a) Liquidate, dissolve or commence, or permit any of
Borrower’s Subsidiaries to commence, any voluntary Insolvency Proceeding with
respect to itself or any of Borrower’s Subsidiaries; (b) enter into, or permit
any of Borrower’s Subsidiaries to enter into, any Change of Control; or (c)
acquire, or permit any of Borrower’s Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person.
Notwithstanding anything to the contrary in this Section 6.4, Borrower may enter
into a transaction that will constitute a Change of Control so long as: (i) the
Person that results from such Change of Control (the “Surviving Entity”) shall
be reasonably acceptable to the Lender and shall have executed and delivered to
Lender an agreement in form and substance reasonably satisfactory to Lender,
containing an assumption by the Surviving Entity of the due and punctual payment
and performance of all Obligations and performance and observance of each
covenant and condition of Borrower in the Loan Documents; (ii) all such
obligations of the Surviving Entity to Lender shall be guaranteed by any Person
that directly or indirectly owns or controls 50% or more of the voting stock of
the Surviving Entity; (iii) immediately after giving effect to such Change of
Control, no Event of Default or, event which with the lapse of time or giving of
notice or both, would result in an Event of Default shall have occurred and be
continuing; (iv) the Investor Director shall have approved of such Change of
Control; and (v) the credit risk to Lender, in its sole discretion, with respect
to the Obligations and the Collateral shall not be increased. In determining
whether the proposed Change of Control would result in an increased credit risk,
Lender may consider, among other things, changes in Borrower’s management team,
employee base, access to equity markets, venture capital support, financial
position and/or disposition of intellectual property rights which may reasonably
be anticipated as a result of the Change of Control. In addition, (i) a
Subsidiary may merge or consolidate into another Subsidiary and (ii) Borrower
may consolidate or merge with any of Borrower’s Subsidiaries provided that
Borrower is the continuing or surviving Person. Except in connection with a
transaction permitted by this Section 6.4 or as contemplated by Section 5.17,
the Borrower shall not amend its organizational documents or remove the Investor
Director without the express prior written consent of the Lender.

 

6.5 Sales of Assets. Sell, transfer, lease, license or otherwise dispose of (a
“Transfer”) any of Borrower’s assets except (i) non-exclusive licenses of
Intellectual Property in the ordinary course of business consistent with
industry practice, provided that such licenses of Intellectual Property neither
result in a legal transfer of title of the licensed Intellectual Property nor
have the same effect as a sale of such Intellectual Property; Transfers of
worn-out, obsolete or surplus property (each as determined by Borrower in its
reasonable judgment); (iii) Transfers of Inventory in the ordinary course of
business; (iv) Transfers constituting Permitted Liens; (v) Transfers permitted
in Section 6.6 hereunder; and (vi) Transfers of Collateral (other than
Intellectual Property) for fair consideration and in the ordinary course of its
business.

 

6.6 Loans/Investments. Make or suffer to exist any loans, guaranties, advances,
or investments, except:

 

(a) accounts receivable in the ordinary course of Borrower’s business;

 

(b) investments in domestic certificates of deposit issued by, and other
domestic investments with, financial institutions organized under the laws of
the United States or a state thereof, having at least One Hundred Million
Dollars ($100,000,000) in capital and a rating of at least “investment grade” or
“A” by Moody’s or any successor rating agency;

 

  14 

 

 

(c) investments in marketable obligations of the United States of America or its
agencies in any State and in open market commercial paper given the highest
credit rating by a national credit agency and maturing not more than one year
from the creation thereof;

 

(d) temporary advances to cover incidental expenses to be incurred in the
ordinary course of business;

 

(e) investments in joint ventures, strategic alliances, licensing and similar
arrangements customary in Borrower’s industry and which do not require Borrower
to assume or otherwise become liable for the obligations of any third party not
directly related to or arising out of such arrangement or, without the prior
written consent of Lender, require Borrower to transfer ownership of non-cash
assets to such joint venture or other entity;

 

(f) investments of cash in one or more wholly-owned Subsidiaries of Borrower, so
long as each such Person has been made a co-borrower hereunder or has executed
and delivered to Lender an agreement, in form and substance reasonably
satisfactory to Lender, containing a guaranty of the Obligations.

 

(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

 

(h) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business;

 

(i) the formation or acquisition of Subsidiaries after the Execution Date,
subject to compliance with Section 6.14 of this Agreement; and

 

(j) other investments in an aggregate amount not to exceed $100,000 in any
calendar year.

 

For the avoidance of doubt, this Section 6.6 shall not be deemed to prohibit
Borrower from making cash capital expenditures in the ordinary course of
business.

 

6.7 Transactions with Related Persons. Directly or indirectly enter into any
transaction with or for the benefit of a Related Person on terms more favorable
to the Related Person than would have been obtainable in an “arms’ length”
dealing other than sales of equity securities to existing investors and
employees in Borrower for capital raising purposes.

 

6.8 Other Business. Engage in any material line of business other than the
business Borrower conducts as of the Execution Date, or any business closely
related thereto.

 

6.9 Financing Statements and Other Actions. Fail to execute and deliver to
Lender all financing statements, notices and other documents (including, without
limitation, any filings with the United States Patent and Trademark Office and
the United States Copyright Office) from time to time reasonably requested by
Lender to maintain a perfected first priority security interest in the
Collateral in favor of Lender, subject to Permitted Liens; perform such other
acts, and execute and deliver to Lender such additional conveyances,
assignments, agreements and instruments, as Lender may at any time request in
connection with the administration and enforcement of this Agreement or Lender’s
rights, powers and remedies hereunder, in the case of each of the foregoing
promptly following Lender’s request.

 

6.10 Compliance. Become an “investment company” or controlled by an “investment
company,” within the meaning of the Investment Company Act of 1940, or become
principally engaged in, or undertake as one of its important activities, the
business of extending credit for the purpose of purchasing or carrying margin
stock, or use the proceeds of any Loan for such purpose. Fail to meet the
minimum funding requirements of ERISA, permit a Reportable Event or Prohibited
Transaction, as defined in ERISA, to occur, fail to comply with the Federal Fair
Labor Standards Act or violate any law or regulation, which violation could
reasonably be expected to have a Material Adverse Effect or a material adverse
effect on the Collateral or the priority of Lender’s Lien on the Collateral, or
permit any of its subsidiaries to do any of the foregoing.

 

  15 

 

 

6.11 Other Deposit and Securities Accounts. Maintain any Deposit Accounts or
accounts holding securities owned by Borrower except (i) Deposit Accounts and
investment/securities accounts as set forth in Schedule 3, and (ii) other
Deposit Accounts and securities/investment accounts, in each case, with respect
to which Borrower and Lender shall have taken such action as Lender reasonably
deems necessary to obtain a perfected first priority security interest therein,
subject to Permitted Liens. The provisions of the previous sentence shall not
apply to Deposit Accounts (x) exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of Borrower’s
employees provided that the aggregate balance in such accounts does not exceed
$100,000 for more than seven (7) consecutive days.

 

6.12 Prepayment of Indebtedness. Prepay, redeem or otherwise satisfy in any
manner prior to the scheduled repayment thereof any Indebtedness (other than the
Loans). Notwithstanding the foregoing, Lender agrees that the conversion or
exchange into Borrower’s equity securities of any Indebtedness (other than the
Loans) shall not be prohibited by this Section 6.12.

 

6.13 Repayment of Subordinated Debt. Repay, prepay, redeem’ or otherwise satisfy
in any manner any Subordinated Debt, except in accordance with the terms of any
subordination agreement among Borrower, Lender and the holder(s) of such
Subordinated Debt. Notwithstanding the foregoing, Lender agrees that the
conversion or exchange into Borrower’s equity securities of any Subordinated
Debt and the payment of cash in lieu of fractional shares shall not be
prohibited by this Section 6.13.

 

6.14 Subsidiaries.

 

(a) Acquire or create any Subsidiary, unless such Subsidiary becomes, at
Lender’s option, either a co- borrower hereunder or executes and delivers to
Lender one or more agreements, in form and substance reasonably satisfactory to
Lender, containing a guaranty of the Obligations that is secured by first
priority Liens on such Person’s assets. For clarity, the parties acknowledge and
agree that Lender shall have the exclusive right to determine whether any such
Person will be made a co-borrower hereunder or a guarantor of the Obligations.
Prior to the acquisition or creation of any such Subsidiary, Borrower shall
notify Lender thereof in writing, which notice shall contain the jurisdiction of
such Person’s formation and include a description of such Person’s fully diluted
capitalization and Borrower’s purpose for its acquisition or creation of such
Subsidiary. Notwithstanding the foregoing, Lender shall not have the right to
require a Foreign Subsidiary to become a co-borrower hereunder or execute and
deliver to Lender one or more agreements containing a guaranty of the
Obligations that is secured by first priority Liens on such Person’s assets if
any of the foregoing actions could reasonably be expected to result in material
adverse tax consequences to Borrower.

 

(b) Sell, transfer, encumber or otherwise dispose of Borrower’s ownership
interest in any Subsidiary other than Permitted Liens.

 

(c) Cause or permit a Subsidiary to do any of the following: (i) grant Liens on
such Subsidiary’s assets, except for Liens that would constitute Permitted Liens
if incurred by Borrower and Liens on any property held or acquired by such
Subsidiary in the ordinary course of its business securing Indebtedness incurred
or assumed for the purpose of financing all or any part of the cost of acquiring
such property; provided, that such Lien attaches solely to the property acquired
with such Indebtedness and the proceeds thereof and that the principal amount of
such Indebtedness does not exceed one hundred percent (100%) of the cost of such
property; and (ii) issue any additional Shares.

 

6.15 Leases. Create, incur, assume, or suffer to exist any obligation as lessee
for the rental or hire of any personal property (“Personal Property Leases”),
except (i) Personal Property Leases constituting Indebtedness (which shall be
subject to Section 6.1(f)) and (ii) Personal Property Leases not constituting
Indebtedness that do not in the aggregate require Borrower to make payments
(including taxes, insurance, maintenance and similar expenses which Borrower is
required to pay under the terms of any lease) in any fiscal year of Borrower in
excess of $50,000.

 

6.16 Use of Proceeds. Use the proceeds of any Additional Loan for any purpose
other than the uses specified in Section 2.1(b) and in the Borrowing Request
pursuant to which such Additional Loan was made.

 

  16 

 

 

ARTICLE 7 - EVENTS OF DEFAULT

 

7.1 Events of Default; Acceleration. Upon the occurrence and during the
continuation of any Default, the obligation of Lender to make any additional
Loan shall be suspended. The occurrence of any of the following (each, an “Event
of Default”) shall terminate any obligation of Lender to make any additional
Loan; and shall, at the option of Lender (1) make all sums of interest and
principal, as well as any other Obligations and amounts owing under any Loan
Documents immediately due and payable without notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor or any other
notices or demands and (2) give Lender the right to exercise any other right or
remedy provided by contract or applicable law:

 

(a) Borrower shall fail to pay any principal or interest under this Agreement or
any Note, or fail to pay any fees or other charges when due under any Loan
Document; provided that with respect to the first such failure, the Borrower
shall have a period of five (5) days from the date such payment first became due
in which to cure such Default before it shall be an Event of Default hereunder.

 

(b) An Event of Default as defined in any other Loan Document shall have
occurred.

 

(c) Any representation or warranty made, or financial statement, certificate or
other document provided, by Borrower under any Loan Document shall prove to have
been false or misleading in any material respect when made or deemed made
herein.

 

(d) (i) Borrower shall fail to pay its debts generally as they become due; or
(ii) Borrower shall commence any Insolvency Proceeding with respect to itself,
an involuntary Insolvency Proceeding shall be filed against Borrower, or a
custodian, receiver, trustee, assignee for the benefit of creditors, or other
similar official, shall be appointed to take possession, custody or control of
the properties of Borrower, and such involuntary Insolvency Proceeding, petition
or appointment is acquiesced to by Borrower or is not dismissed within forty
five (45) days; or

(ii) the dissolution, winding up, or termination of the business or cessation of
operations of Borrower (including any transaction or series of related
transactions deemed to be a liquidation, dissolution or winding up of Borrower
pursuant to the provisions of Borrower’s charter documents); or (iv) Borrower
shall take any corporate action for the purpose of effecting, approving, or
consenting to any of the foregoing.

 

(e) Borrower shall be in default beyond any applicable period of grace or cure
under any other agreement involving the borrowing of money, the purchase of
property, the advance of credit or any other monetary liability of any kind to
Lender or to any Person in an amount in excess of the Threshold Amount.

 

(f) Any governmental or regulatory authority shall take any judicial or
administrative action, or any defined benefit pension plan maintained by
Borrower shall have any unfunded liabilities, any of which, in the reasonable
judgment of Lender, could reasonably be expected to have a Material Adverse
Effect.

 

(g) Any sale, transfer or other disposition of all or substantially all of the
assets of Borrower, including without limitation to any trust or similar entity,
shall occur.

 

(h) Any judgment(s) singly or in the aggregate in excess of the Threshold Amount
shall be entered against Borrower which, if not fully covered by insurance,
remain unsatisfied, unvacated or unstayed pending appeal for ten (10) or more
days after entry thereof.

 

(i) Borrower shall fail to perform or observe any covenant contained in Sections
5.11 through 5.16 or Article 6 of this Agreement, and, with respect to the
covenants contained in Section 5.15, if capable of being cured, the breach of
such covenant is not cured within 5 days after the date on which such breach
occurred.

 

(j) Borrower shall fail to perform or observe any covenant contained in Article
5 (other than Sections 5.11 through 5.16) or elsewhere in this Agreement or any
other Loan Document (other than a covenant which is dealt with specifically
elsewhere in this Article 7) and, if capable of being cured, the breach of such
covenant is not cured within 30 days after the sooner to occur of Borrower’s
receipt of notice of such breach from Lender or the date on which such breach
first becomes known to any officer of Borrower; provided, however that if such
breach is not capable of being cured within such 30-day period and Borrower
timely notifies Lender of such fact and Borrower diligently pursues such cure,
then the cure period shall be extended to the date requested in Borrower’s
notice but in no event more than 90 days from the initial breach; provided,
further, that such additional 60-day opportunity to cure shall not apply in the
case of any failure to perform or observe any covenant which has been the
subject of a prior failure within the preceding 180 days or which is a willful
and knowing breach by Borrower.

 

  17 

 

 

(k) Any of the Key Employees ceases to be employed full-time by the Borrower for
a period of more than five 5 days, other than as a result of the death or
disability of such Key Employee.

 

7.2 Remedies upon Default. Upon the occurrence and during the continuance of an
Event of Default, Lender shall be entitled to, at its option, exercise any or
all of the rights and remedies available to a secured party under the UCC or any
other applicable law, and exercise any or all of its rights and remedies
provided for in this Agreement and in any other Loan Document. The obligations
of Borrower under this Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any Obligations is
rescinded or must otherwise be returned by Lender upon, on account of, or in
connection with, the insolvency, bankruptcy or reorganization of Borrower or
otherwise, all as though such payment had not been made.

 

7.3 Sale of Collateral. Subject to the Forbearance Period, upon the occurrence
and during the continuance of an Event of Default, Lender may sell all or any
part of the Collateral, at public or private sales, to itself, a wholesaler,
retailer or investor, for cash, upon credit or for future delivery, and at such
price or prices as Lender may deem commercially reasonable. To the extent
permitted by law, Borrower hereby specifically waives all rights of redemption
and any rights of stay or appraisal which it has or may have under any
applicable law in effect from time to time. Any such public or private sales
shall be held at such times and at such place(s) as Lender may determine. In
case of the sale of all or any part of the Collateral on credit or for future
delivery, the Collateral so sold may be retained by Lender until the selling
price is paid by the purchaser, but Lender shall not incur any liability in case
of the failure of such purchaser to pay for the Collateral and, in case of any
such failure, such Collateral may be resold. Lender may, instead of exercising
its power of sale, proceed to enforce its security interest in the Collateral by
seeking a judgment or decree of a court of competent jurisdiction. Without
limiting the generality of the foregoing, if an Event of Default is in
existence,

 

(1) Subject to the rights of any third parties, Lender may license, or
sublicense, whether general, special or otherwise, and whether on an exclusive
or non-exclusive basis, any Copyrights, Patents or Trademarks included in the
Collateral throughout the world for such term or terms, on such conditions and
in such manner as Lender shall in its sole discretion determine;

 

(2) Lender may (without assuming any obligations or liability thereunder), at
any time and from time to time, enforce (and shall have the exclusive right to
enforce) against any licensee or sublicensee all rights and remedies of Borrower
in, to and under any Copyright Licenses, Patent Licenses or Trademark Licenses
and take or refrain from taking any action under any thereof, and Borrower
hereby releases Lender from, and agrees to hold Lender free and harmless from
and against any claims arising out of, any lawful action so taken or omitted to
be taken with respect thereto other than claims arising out of Lender’s gross
negligence or willful misconduct; and

 

(3) Upon request by Lender, Borrower will execute and deliver to Lender a power
of attorney, in form and substance reasonably satisfactory to Lender for the
implementation of any lease, assignment, license, sublicense, grant of option,
sale or other disposition of a Copyright, Patent or Trademark. In the event of
any such disposition pursuant to this clause 3, Borrower shall supply its
know-how and expertise relating to the products or services made or rendered in
connection with Patents, the manufacture and sale of the products bearing
Trademarks, and its customer lists and other records relating to such
Copyrights, Patents or Trademarks and to the distribution of said products, to
Lender.

 

(4) If, at any time when Lender shall determine to exercise its right to sell
the whole or any part of the Shares hereunder, such Shares or the part thereof
to be sold shall not, for any reason whatsoever, be effectively registered under
the Securities Act (or any similar statute), then Lender may, in its discretion
(subject only to applicable requirements of law), sell such Shares or part
thereof by private sale in such manner and under such circumstances as Lender
may deem necessary or advisable, but subject to the other requirements of this
Article 7, and shall not be required to effect such registration or to cause the
same to be effected. Without limiting the generality of the foregoing, in any
such event, Lender in its discretion may (i) in accordance with applicable
securities laws proceed to make such private sale notwithstanding that a
registration statement for the purpose of registering such Shares or part
thereof could be or shall have been filed under the Securities Act (or similar
statute), (ii) approach and negotiate with a single possible purchaser to effect
such sale, and (iii) restrict such sale to a purchaser who is an accredited
investor under the Securities Act and who will represent and agree that such
purchaser is purchasing for its own account, for investment and not with a view
to the distribution or sale of such Shares or any part thereof. in addition to a
private sale as provided above in this Article 7, if any of the Shares shall not
be freely distributable to the public without registration under the Securities
Act (or similar statute) at the time of any proposed sale pursuant to this
Article 7, then Lender shall not be required to effect such registration or
cause the same to be effected but, in its discretion (subject only to applicable
requirements of law), may require that any sale hereunder (including a sale at
auction) be conducted subject to restrictions:

 

  18 

 

 

(A) as to the financial sophistication and ability of any Person permitted to
bid or purchase at any such sale;

 

(B) as to the content of legends to be placed upon any certificates representing
the Shares sold in such sale, including restrictions on future transfer thereof;

 

(C) as to the representations required to be made by each Person bidding or
purchasing at such sale relating to such Person’s access to financial
information about Borrower or any of its Subsidiaries and such Person’s
intentions as to the holding of the Shares so sold for investment for its own
account and not with a view to the distribution thereof; and

 

(D) as to such other matters as Lender may, in its discretion, deem necessary or
appropriate in order that such sale (notwithstanding any failure so to register)
may be effected in compliance with the Bankruptcy Code and other laws affecting
the enforcement of creditors’ rights and the Securities Act and all applicable
state securities laws.

 

(5) Borrower recognizes that Lender may be unable to effect a public sale of any
or all the Shares and may be compelled to resort to one or more private sales
thereof in accordance with clause (4) above. Borrower also acknowledges that any
such private sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall not be deemed to have
been made in a commercially unreasonable manner solely by virtue of such sale
being private. Lender shall be under no obligation to delay a sale of any of the
Shares for the period of time necessary to permit the applicable Subsidiary to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if Borrower and/or the Subsidiary would
agree to do so.

 

7.4 Borrower’s Obligations upon Default. Upon the request of Lender after the
occurrence and during the continuance of an Event of Default, Borrower will:

 

(a) Assemble and make available to Lender the Collateral at such place(s) as
Lender shall reasonably designate, segregating all Collateral so that each item
is capable of identification; and

 

(b) Subject to the rights of any lessor, permit Lender, by Lender’s officers,
employees, agents and representatives, to enter any premises where any
Collateral is located, to take possession of the Collateral, to complete the
processing, manufacture or repair of any Collateral, and to remove the
Collateral, or to conduct any public or private sale of the Collateral, all
without any liability of Lender for rent or other compensation for the use of
Borrower’s premises.

 

7.5 Control Agreements. Lender agrees that it shall not deliver a notice of
exclusive control, or any similar notice, to any depositary bank or securities
intermediary pursuant to a control agreement among Borrower, Lender, and such
depositary bank or securities intermediary unless an Event of Default has
occurred and is continuing.

 

7.6 Forbearance. Neither this Agreement, nor any actions taken in accordance
with this Agreement or the Loan Documents, including Lender’s continued making
of Loans to Borrower, shall be construed as a waiver of or consent to any
existing or future defaults under the Loan Documents, as to which Lender’s
rights shall remain reserved. Should Lender, in its sole discretion, forbear
upon the declaration, demand or enforcement of any of Lender’s rights or
remedies, all of Lender’s rights and remedies under the Loan Documents and at
law and in equity shall be available without restriction or modification, as if
the forbearance had not occurred. Lender has fully and timely performed all of
its obligations and duties in compliance with the Loan Documents and applicable
law, and has acted reasonably, in good faith and appropriately under the
circumstances.

 

  19 

 

 

ARTICLE 8 - SPECIAL COLLATERAL PROVISIONS

 

8.1 Compromise and Collection. Borrower and Lender recognize that setoffs,
counterclaims, defenses and other claims may be asserted by obligors with
respect to certain of the Rights to Payment; that certain of the Rights to
Payment may be or become uncollectible in whole or in part; and that the expense
and probability of success of litigating a disputed Right to Payment may exceed
the amount that reasonably may be expected to be recovered with respect to such
Right to Payment. Borrower hereby authorizes Lender, after and during the
continuance of an Event of Default, to compromise with the obligor, accept in
full payment of any Right to Payment such amount as Lender shall negotiate with
the obligor, or abandon any Right to Payment. Any such action by Lender shall be
considered commercially reasonable so long as Lender acts in good faith based on
information known to it at the time it takes any such action.

 

8.2 Performance of Borrower’s Obligations. Without having any obligation to do
so, upon reasonable prior notice to Borrower, Lender may perform or pay any
obligation which Borrower has agreed to perform or pay under this Agreement,
including, without limitation, the payment or discharge of taxes or Liens levied
or placed on or threatened against the Collateral. In so performing or paying,
Lender shall determine the action to be taken and the amount necessary to
discharge such obligations. Borrower shall reimburse Lender on demand for any
amounts paid by Lender pursuant to this Section, which amounts shall constitute
Obligations secured by the Collateral and shall bear interest from the date of
demand at the Default Rate.

 

8.3 Power of Attorney. For the purpose of protecting and preserving the
Collateral and Lender’s rights under this Agreement, Borrower hereby irrevocably
appoints Lender, with full power of substitution, as its attorney-in-fact with
full power and authority, after the occurrence and during the continuance of an
Event of Default, to do any act which Borrower is obligated to do hereunder; to
exercise such rights with respect to the Collateral as Borrower might exercise;
to use such Inventory, Equipment, Fixtures or other property as Borrower might
use; to enter Borrower’s premises; to give notice of Lender’s security interest
in, and to collect the Collateral; and before or after Default, to execute and
file in Borrower’s name any financing statements, amendments and continuation
statements, account control agreements or other Security Documents necessary or
desirable to create, maintain, perfect or continue the perfection of Lender’s
security interests in the Collateral. Borrower hereby ratifies all that Lender
shall lawfully do or cause to be done by virtue of this appointment.

 

8.4 Authorization for Lender to Take Certain Action. The power of attorney
created in Section 8.3 is a power coupled with an interest and shall be
irrevocable. The powers conferred on Lender hereunder are solely to protect its
interests in the Collateral and shall not impose any duty upon Lender to
exercise such powers. Lender shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers and in no event
shall Lender or any of its directors, officers, employees, agents or
representatives be responsible to Borrower for any act or failure to act, except
for gross negligence or willful misconduct. After the occurrence and during the
continuance of an Event of Default, Lender may exercise this power of attorney
without notice to or assent of Borrower, in the name of Borrower, or in Lender’s
own name, from time to time in Lender’s sole discretion and at Borrower’s
expense. To further carry out the terms of this Agreement, after the occurrence
and during the continuance of an Event of Default, Lender may:

 

(a) Execute any statements or documents or take possession of, and endorse and
collect and receive delivery or payment of, any checks, drafts, notes,
acceptances or other instruments and documents constituting Collateral, or
constituting the payment of amounts due and to become due or any performance to
be rendered with respect to the Collateral.

 

(b) Sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts; drafts, certificates and statements under any
commercial or standby letter of credit relating to Collateral; assignments,
verifications and notices in connection with Accounts; or any other documents
relating to the Collateral, including without limitation the Records.

 

(c) Use or operate Collateral or any other property of Borrower for the purpose
of preserving or liquidating Collateral.

 

(d) File any claim or take any other action or proceeding in any court of law or
equity or as otherwise deemed appropriate by Lender for the purpose of
collecting any and all monies due or securing any performance to be rendered
with respect to the Collateral.

 

  20 

 

  

(e) Commence, prosecute or defend any suits, actions or proceedings or as
otherwise deemed appropriate by Lender for the purpose of protecting or
collecting the Collateral. In furtherance of this right, upon the occurrence and
during the continuance of an Event of Default, Lender may apply for the
appointment of a receiver or similar official to operate Borrower’s business.

 

(f) Prepare, adjust, execute, deliver and receive payment under insurance
claims, and collect and receive payment of and endorse any instrument in payment
of loss or returned premiums or any other insurance refund or return, and apply
such amounts at Lender’s sole discretion, toward repayment of the Obligations or
replacement of the Collateral.

 

8.5 Application of Proceeds. Any Proceeds and other monies or property received
by Lender pursuant to the terms of this Agreement or any Loan Document may be
applied by Lender first to the payment of expenses of collection, including
without limitation reasonable attorneys’ fees, and then to the payment of the
Obligations in such order of application as Lender may elect.

 

8.6 Deficiency. If the Proceeds of any disposition of the Collateral are
insufficient to cover all costs and expenses of such sale and the payment in
full of all the Obligations, plus all other sums required to be expended or
distributed by Lender, then Borrower shall be liable for any such deficiency.

 

8.7 Lender Transfer. Upon the transfer of all or any part of the Obligations,
Lender may transfer all or part of the Collateral and shall be fully discharged
thereafter from all liability and responsibility with respect to such Collateral
so transferred, and the transferee shall be vested with all the rights and
powers of Lender hereunder with respect to such Collateral so transferred, but
with respect to any Collateral not so transferred, Lender shall retain all
rights and powers hereby given.

 

8.8 Lender’s Duties.

 

(a) Lender shall use reasonable care in the custody and preservation of any
Collateral in its possession. Without limitation on other conduct which may be
considered the exercise of reasonable care, Lender shall be deemed to have
exercised reasonable care in the custody and preservation of such Collateral if
such Collateral is accorded treatment substantially equal to that which Lender
accords its own property, it being understood that Lender shall not have any
responsibility for ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, declining value, tenders or other matters
relative to any Collateral, regardless of whether Lender has or is deemed to
have knowledge of such matters; or taking any necessary steps to preserve any
rights against any Person with respect to any Collateral. Under no circumstances
shall Lender be responsible for any injury or loss to the Collateral, or any
part thereof, arising from any cause beyond the reasonable control of Lender.

 

(b) Lender may at any time deliver the Collateral or any part thereof to
Borrower and the receipt of Borrower shall be a complete and full acquittance
for the Collateral so delivered, and Lender shall thereafter be discharged from
any liability or responsibility therefor.

 

(c) Neither Lender, nor any of its directors, officers, employees, agents,
attorneys or any other person affiliated with or representing Lender shall be
liable for any claims, demands, losses or damages, of any kind whatsoever, made,
claimed, incurred or suffered by Borrower or any other party through the
ordinary negligence of Lender, or any of its directors, officers, employees,
agents, attorneys or any other person affiliated with or representing Lender.

 

8.9 Termination of Security Interests. Upon the payment in full of the
Obligations (other than inchoate Indemnity obligations) and satisfaction of all
Borrower’s obligations under this Agreement and the other Loan Documents (other
than the Warrants and inchoate indemnity obligations), the security interest
granted hereby shall terminate and all rights to the Collateral shall revert to
Borrower. Upon any such termination, Lender shall, at Borrower’s expense,
execute and deliver to Borrower such documents as Borrower shall reasonably
request to evidence such termination. In connection therewith, Borrower agrees
to provide Lender with information as to whether the securities issuable upon
the exercise of any Warrant issued in connection with this Agreement constitute
“qualified small business stock” for purposes of Section 1202(c) of the Internal
Revenue Code and Section 18152.5 of the California Revenue and Taxation Code.

 

  21 

 

 

ARTICLE 9 - GENERAL PROVISIONS

 

9.1 Notices. Any notice given by any party under any Loan Document shall be in
writing and personally delivered, sent by overnight courier, or United States
mail, postage prepaid, or sent by facsimile, email, or other authenticated
message, charges prepaid, to the other party’s or parties’ addresses as follows:

 

If to the Lender:

 

Alternative Strategy Partners Pte. Ltd.

10 Collyer Quay Level 40 #40-53
Ocean Financial Centre, Singapore 049315

Fax:

Attn:

Email:

 

If to the Borrower:

 

TAURIGA SCIENCES INC.

39 Old Ridgebury Road, Danbury, Connecticut 06180 U.S.A.

Fax:

Attn: Seth Shaw

CEO

Email: sshaw@tauriga.com

 

 

Each party may change the address or facsimile number to which notices, requests
and other communications are to be sent by giving written notice of such change
to each other party. Notice given by hand delivery shall be deemed received on
the date delivered; if sent by overnight courier, on the next Business Day after
delivery to the courier service; if by first class mail, on the third Business
Day after deposit in the U.S. Mail; if by facsimile or e-mail of a PDF document
(with confirmation of transmission), on the date of transmission if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient.

 

9.2 Binding Effect. The Loan Documents shall be binding upon and inure to the
benefit of Borrower and Lender and their respective successors and assigns;
provided, however, that Borrower may not assign or transfer Borrower’s rights or
obligations under any Loan Document. Lender reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Lender’s rights and obligations under the Loan Documents. In
connection with any of the foregoing, Lender may disclose all documents and
information which Lender now or hereafter may have relating to the Loans,
Borrower, or its business, provided that any Person who receives such
information shall have agreed in writing in advance to maintain the
confidentiality of such information on terms no less favorable to Borrower than
are set forth in Section 9.13 hereof.

 

9.3 No Waiver. Any waiver, consent or approval by Lender of any Event of Default
or breach of any provision, condition, or covenant of any Loan Document must be
in writing and shall be effective only to the extent set forth in writing. No
waiver of any breach or default shall be deemed a waiver of any later breach or
default of the same or any other provision of any Loan Document. No failure or
delay on the part of Lender in exercising any power, right, or privilege under
any Loan Document shall operate as a waiver thereof, and no single or partial
exercise of any such power, right, or privilege shall preclude any further
exercise thereof or the exercise of any other power, right or privilege. Lender
has the right at its sole option to continue to accept interest and/or principal
payments due under the Loan Documents after default, and such acceptance shall
not constitute a waiver of said default or an extension of the maturity of any
Loan unless Lender agrees otherwise in writing.

 

  22 

 

 

9.4 Rights Cumulative. All rights and remedies existing under the Loan Documents
are cumulative to, and not exclusive of, any other rights or remedies available
under contract or applicable law.

 

9.5 Unenforceable Provisions. Any provision of any Loan Document executed by
Borrower which is prohibited or unenforceable in any jurisdiction, shall be so
only as to such jurisdiction and only to the extent of such prohibition or
unenforceability, but all the remaining provisions of any such Loan Document
shall remain valid and enforceable.

 

9.6 Accounting Terms. Except as otherwise provided in this Agreement, accounting
terms and financial covenants and information shall be determined and prepared
in accordance with GAAP.

 

9.7 Indemnification; Exculpation. Borrower shall pay and protect, defend and
indemnify Lender and Lender’s employees, officers, directors, shareholders,
affiliates, correspondents, agents and representatives (other than Lender,
collectively “Agents”) against, and hold Lender and each such Agent harmless
from, all claims, actions, proceedings, liabilities, damages, losses, expenses
(including, without limitation, reasonable attorneys’ fees and costs) and other
amounts incurred by Lender and each such Agent, arising from (i) the matters
contemplated by this Agreement or any other Loan Documents, (ii) any dispute
between Borrower and a third party, or (iii) any contention that Borrower has
failed to comply with any law, rule, regulation, order or directive applicable
to Borrower’s business; provided, however, that this indemnification shall not
apply to any of the foregoing incurred solely as the result of Lender’s or any
Agent’s gross negligence or willful misconduct. This indemnification shall
survive the payment and satisfaction of all of Borrower’s Obligations to Lender.

 

9.8 Reimbursement. Borrower shall reimburse Lender for all costs and expenses,
including without limitation reasonable attorneys’ fees and disbursements
expended or incurred by Lender in any arbitration, mediation, judicial
reference, legal action or otherwise in connection with (a) the preparation and
negotiation of the Loan Documents, (b) the amendment and enforcement of the Loan
Documents, including without limitation during any workout, attempted workout,
and/,or in connection with the rendering of legal advice as to Lender’s rights,
remedies and obligations under the Loan Documents, (c) collecting any sum which
becomes due Lender under any Loan Document, (d) any proceeding for declaratory
relief, any counterclaim to any proceeding, or any appeal, or (e) the
protection, preservation or enforcement of any rights of Lender. For the
purposes of this section, attorneys’ fees shall include, without limitation,
fees incurred in connection with the following: (1) contempt proceedings; (2)
discovery; (3) any motion, proceeding or other activity of any kind in
connection with an Insolvency Proceeding; (4) garnishment, levy, and debtor and
third party examinations; and (5) postjudgment motions and proceedings of any
kind, including without limitation any activity taken to collect or enforce any
judgment. All of the foregoing costs and expenses shall be payable upon demand
by Lender, and if not paid within forty-five (45) days of presentation of
invoices shall bear interest at the Default Rate.

 

9.9 Execution in Counterparts. This Agreement and the other Loan Documents may
be executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same agreement.
Any party may execute this Agreement and the other Loan Documents by facsimile
signature or scanned signature in PDF (or like) format, and any such facsimile
signature or scanned signature shall be deemed an original signature and each of
the parties is hereby authorized to rely thereon.

 

9.10 Entire Agreement. The Loan Documents are intended by the parties as the
final expression of their agreement and therefore contain the entire agreement
between the parties and supersede all prior understandings or agreements
concerning the subject matter hereof. This Agreement may be amended only in a
writing signed by Borrower and Lender.

 

9.11 Governing Law and Jurisdiction.

 

(a) THIS AGREEMENT AND THE LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF BORROWER AND LENDER CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
EACH OF BORROWER AND LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. BORROWER AND LENDER EACH WAIVE PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
NEW YORK LAW.

 

  23 

 

 

9.12 Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW,
BORROWER AND LENDER EACH WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY PARTICIPANT OR ASSIGNEE,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. BORROWER AND
LENDER EACH AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF
THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEMS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

9.13 No Consequential Damages. Neither the Lender nor any of its respective
affiliates, nor the managers, members, employees, officers, directors, trustees,
partners, equity owners, agents, advisors, representatives, accountants,
attorneys, successors, assigns or affiliates of any of the foregoing shall be
liable for any special, indirect, consequential or punitive damages.

 

9.14 Release of Claims. Borrower hereby acknowledges and agrees that as of the
date hereof it has no defense, counterclaim, offset, cross-complaint, claim or
demand of any kind or nature whatsoever that can be asserted to reduce or
eliminate all or any part of its liability to repay the obligations or to seek
affirmative relief or damages of any kind or nature from the Lender. To the
extent permitted by applicable law, Borrower hereby voluntarily and knowingly
releases and forever discharges Lender and each of its affiliates’ respective
predecessors, agents, employees, directors, officers, partners, affiliates,
attorneys, successors and assigns (collectively, the “Released Parties”) from
any and all liabilities, obligations, losses, damages, penalties, claims, fees,
costs, expenses, charges, advances and disbursements of any kind (including
fees, costs, expenses and charges of counsel (including in-house counsel))
resulting from any action, litigation, proceeding, investigation, judgment or
suit, of any nature whatsoever, whether known or unknown, anticipated or
unanticipated, suspected or unsuspected, fixed, contingent or conditional, or at
law or in equity, in any case originating in whole or in part on or before the
date this Agreement is executed that Borrower may now or hereafter have against
the Released Parties, if any, irrespective of whether any such claims arise,
directly or indirectly, out of contract, tort, violation of law or regulations,
or otherwise, and that arise, directly or indirectly, from any of the Loans, the
exercise of any rights and remedies under this Agreement or any of the other
Loan Documents, or the negotiation for and execution of this Agreement,
including, without limitation, any contracting for, charging, taking, reserving,
collecting or receiving interest in excess of the highest lawful rate
applicable. Borrower hereby further specifically waives any rights that it may
have under Section 1542 of the California Civil Code (to the extent applicable),
which provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR,” and further waives any similar rights under
applicable laws.

 

  24 

 

  

9.15 Confidentiality. Lender agrees to hold in confidence all confidential
information that it receives from Borrower pursuant to the Loan Documents,
except for disclosure as shall be reasonably required (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential): (a) to legal counsel and accountants for Lender; (b) to other
professional advisors to Lender; (c) to regulatory officials having jurisdiction
over Lender to the extent required by law; (d) to Lender’s investors and
prospective investors, and in Lender’s SEC filings; (e) as required by law or
legal process or in connection with any legal proceeding to which Lender and
Borrower are adverse parties; (f) in connection with a disposition or proposed
disposition of any or all of Lender’s rights hereunder; (g) to Lender’s
subsidiaries or Affiliates in connection with their business with Borrower
(subject to the same confidentiality obligation set forth herein); (h) as
required by valid order of a court of competent jurisdiction, administrative
agency or governmental body, or by any applicable law, rule, regulation,
subpoena, or any other administrative or legal process, or by applicable
regulatory or professional standards, including in connection with any judicial
or other proceeding involving Lender relating to this Agreement and the
transactions contemplated hereby; and (i) as required in connection with
Lender’s examination or audit. For purposes of this section, Lender and Borrower
agree that “confidential information” shall mean any information regarding or
relating to Borrower other than: (i) information which is or becomes generally
available to the public other than as result of a disclosure by Lender in
violation of this section, (ii) information which becomes available to Lender
from any other source (other than Borrower) which Lender does not know is bound
by a confidentiality agreement with respect to the information made available,
and (iii) information that Lender knows on a non-confidential basis prior to
Borrower disclosing it to Lender. In addition, Borrower agrees that Lender may
use Borrower’s name, logo and/or trademark in connection with certain
promotional materials that Lender may disseminate to the public, including, but
are not limited to, brochures, internet website, press releases and any other
materials relating the fact that Lender has a financing relationship with
Borrower.

 

ARTICLE 10 - DEFINITIONS

 

“Account” means any “account,” as such term is defined in the UCC, now owned or
hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest and, in any event, shall include, without limitation, all
accounts receivable, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper, Documents or Instruments) now owned
or hereafter received or acquired by or belonging or owing to Borrower
(including, without limitation, under any trade name, style or division thereof)
whether arising out of goods sold or services rendered by Borrower or from any
other transaction, whether or not the same involves the sale of goods or
services by Borrower (including, without limitation, any such obligation that
may be characterized as an account or contract right under the UCC) and all of
Borrower’s rights in, to and under all purchase orders or receipts now owned or
hereafter acquired by it for goods or services, and all of Borrower’s rights to
any goods represented by any of the foregoing (including, without limitation,
unpaid seller’s rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), and all monies
due or to become due to Borrower under all purchase orders and contracts for the
sale of goods or the performance of services or both by Borrower or in
connection with any other transaction (whether or not yet earned by performance
on the part of Borrower), now in existence or hereafter occurring, including,
without limitation, the right to receive the proceeds of said purchase orders
and contracts, and all collateral security and guarantees of any kind given by
any Person with respect to any of the foregoing.

 

“ACH” has the meaning set forth in Section 5.10.

 

“Additional Loans” has the meaning set forth in Section 2.1(b).

 

“Affiliate” means any Person which directly or indirectly controls, is
controlled by, or is under common control with Borrower. “Control,” “controlled
by” and “under common control with” mean direct or indirect possession of the
power to direct or cause the direction of management or policies (whether
through ownership of voting securities, by contract or otherwise); provided,
that control shall be conclusively presumed when any Person or affiliated group
directly or indirectly owns five percent (5%) or more of the securities having
ordinary voting power for the election of directors of a corporation.

 

“Agreement” has the meaning set forth in the preamble.

 

“Availability Period” means the period from the Execution Date until December
22, 2015.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended.

 

  25 

 

 

“Borrower” has the meaning set forth in the preamble.

 

“Borrowing Date” means the Business Day on which the proceeds of a Loan are
disbursed by Lender.

 

“Borrowing Request” has the meaning set forth in Section 2.3(a).

 

“Bridge Loan” has the meaning set forth in Section 2.1(a).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City .or San Francisco are authorized or required
by law to close.

 

“Change of Control” means: (a) any sale, license, or other disposition of all or
substantially all of the assets of Borrower; (b) any reorganization,
consolidation, merger or other transaction involving Borrower; or (c) any
transaction or series of related transactions in which any Person or two or more
Persons acting in concert shall have acquired by contract or otherwise, or shall
have entered into a contract or arrangement that, upon consummation thereof,
will result in its or their acquisition of the power to control the management
of Borrower, or to control the equity interests of Borrower entitled to vote for
members of the board of directors or equivalent governing body of Borrower on a
fully-diluted basis (and taking into account all such securities that such
Person or Persons have the right to acquire pursuant to any option right)
representing 50% or more of the combined voting power of such securities (other
than (1) in connection with a Qualified Public Offering or (2) a sale to
recognized venture capital investors in a transaction or series of transactions
effected by Borrower for financing purposes, so long as Borrower identifies to
Lender the venture capital investors prior to the closing of the transaction and
provides Lender with a description of the material terms of such transaction).

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the UCC,
now owned or hereafter acquired by Borrower or in which Borrower now holds or
hereafter acquires any interest.

 

“Collateral” means all of Borrower’s right, title and interest in and to the
following property, whether now owned or hereafter acquired and wherever
located: (a) all Receivables; (b) all Equipment; (c) all Fixtures; (d) all
General Intangibles; (e) all Inventory; (f) all Investment Property; (g) all
Deposit Accounts; (h) all Shares; (i) all other Goods and personal property of
Borrower, whether tangible or intangible and whether now or hereafter owned or
existing, leased, consigned by or to, or acquired by, Borrower and wherever
located; (j) all Records; and (k) all Proceeds of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of each of the foregoing. Notwithstanding the foregoing the term
“Collateral” shall not include more than sixty-five percent (65%) of the issued
and outstanding capital stock, membership units or other securities entitled to
vote owned or held of record by Borrower in any Subsidiary that is a controlled
foreign corporation (as defined in the Internal Revenue Code), provided that the
Collateral shall include one hundred percent (100%) of the issued and
outstanding non-voting capital stock of such Subsidiary.

 

“Competitive Business” has the meaning set forth in Section 5.14.

 

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Copyrights” means all of the following now owned or hereafter acquired by
Borrower or in which Borrower now holds or hereafter acquires any interest: (i)
all copyrights, whether registered or unregistered, held pursuant to the laws of
the United States, any State thereof or of any other country; (ii) all
registrations, applications and recordings in the United States Copyright Office
or in any similar office or agency of the United States, any State thereof or
any other country; (iii) all continuations, renewals or extensions thereof; and
(iv) any registrations to be issued under any pending applications.

 

“Default” means an event which with the giving of notice, passage of time, or
both would constitute an Event of Default.

 

“Default Rate” means the lesser of (i) eighteen percent (18%) per annum or (ii)
the maximum rate of interest permitted under applicable law.

 

  26 

 

 

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, now owned or hereafter acquired by Borrower or in which Borrower now holds
or hereafter acquires any interest.

 

“Designated Rate” means a fixed rate of interest per annum equal to eleven and
one-half percent (11.50%).

 

“Documents” means any “documents,” as such term is defined in the UCC, now owned
or hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest.

 

“Dollars” or “$” means lawful currency of the United States.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any governmental authorities, in each case
relating to environmental, health, or safety matters.

 

“Equipment” means any “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest and any and all additions, substitutions and replacements
of any of the foregoing, wherever located, together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.

 

“Event of Default” means any event described in Section 7.1.

 

“Fixtures” means any “fixtures,” as such term is defined in the UCC, now owned
or hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest.

 

“Foreign Subsidiary” means any Subsidiary that is organized under any laws other
than the laws of the United States, any of its states or the District of
Columbia.

 

“GAAP” means generally accepted accounting principles and practices consistent
with those principles and practices promulgated or adopted by the Financial
Accounting Standards Board and the Board of the American Institute of Certified
Public Accountants, their respective predecessors and successors. Each
accounting term used but not otherwise expressly defined herein shall have the
meaning given it by GAAP.

 

“General Intangibles” means any “general intangibles,” as such term is defined
in the UCC, now owned or hereafter acquired by Borrower or in which Borrower now
holds or hereafter acquires any interest and, in any event, shall include,
without limitation, all right, title and interest that Borrower may now or
hereafter have in or under any contract, all customer lists, Copyrights,
Trademarks, Patents, websites, domain names, and all applications therefor and
reissues, extensions, or renewals thereof, other items of, and rights to,
Intellectual Property, interests in partnerships, joint ventures and other
business associations, Licenses, permits, trade secrets, proprietary or
confidential information, inventions (whether or not patented or patentable),
technical information, procedures, designs, knowledge, know-how, software, data
bases, data, skill, expertise, recipes, experience, processes, models, drawings,
materials and records, goodwill (including, without limitation, the goodwill
associated with any Trademark, Trademark registration or Trademark licensed
under any Trademark License), claims in or under insurance policies, including
unearned premiums, uncertificated securities, money, cash or cash equivalents,
deposit, checking and other bank accounts, rights to sue for past, present and
future infringement of Copyrights, Trademarks and Patents, rights to receive tax
refunds and other payments and rights of indemnification.

 

“Goods” means any “goods,” as such term is defined in the UCC, now owned or
hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest.

 

  27 

 

 

“Indebtedness” of any Person means at any date, without duplication and without
regard to whether matured or unmatured, absolute or contingent: (i) all
obligations of such Person for borrowed money; (ii) all obligations of such
Person evidenced by bonds, debentures, notes, or other similar instruments;
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business; (iv) all obligations of such Person as lessee under capital
leases; (v) all obligations of such Person to reimburse or prepay any bank or
other Person in respect of amounts paid under a letter of credit, banker’s
acceptance, or similar instrument, whether drawn or undrawn; (vi) all
obligations of such Person to purchase securities which arise out of or in
connection with the sale of the same or substantially similar securities; (vii)
all obligations of such Person to purchase, redeem, exchange, convert or
otherwise acquire for value any capital stock of such Person or any warrants,
rights or options to acquire such capital stock, now or hereafter outstanding,
except to the extent that such obligations remain performable solely at the
option of such Person and excluding obligations arising from repurchases of
Borrower’s stock to the extent permitted in Section 6.3 hereof; (viii) all
obligations to repurchase assets previously sold (including any obligation to
repurchase any accounts or chattel paper under any factoring, receivables
purchase, or similar arrangement); (ix) obligations of such Person under
interest rate swap, cap, collar or similar hedging arrangements; and (x) all
obligations of others of any type described in clause (i) through clause (ix)
above guaranteed by such Person.

 

“Insolvency Proceeding” means with respect to a Person (a) any case, action or
proceeding before any court or other governmental authority relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of debtors with respect to such Person, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of such Person’s creditors
generally or any substantial portion of its creditors, undertaken under U.S.
Federal, state or foreign law, including the Bankruptcy Code, but in each case,
excluding any avoidance or similar action against such Person commenced by an
assignee for the benefit of creditors, bankruptcy trustee, debtor in possession,
or other representative of another Person or such other Person’s estate.

 

“Instruments” means any “instrument,” as such term is defined in the UCC, now
owned or hereafter acquired by Borrower or in which Borrower now holds or
hereafter acquires any interest.

 

“Intellectual Property” means all of Borrower’s Copyrights, Trademarks, Patents,
Licenses, trade secrets, source codes, customer lists, proprietary or
confidential information, inventions (whether or not patented or patentable),
technical information, procedures, designs, knowledge, know-how, software, data
bases, skill, expertise, experience, processes, models, drawings, materials,
records and goodwill associated with the foregoing.

 

“Intellectual Property Security Agreement” means any Intellectual Property
Security Agreement executed and delivered by Borrower in favor of Lender, as the
same may be amended, supplemented, or restated from time to time.

 

“Inventory” means any “inventory,” as such term is defined in the UCC, wherever
located, now owned or hereafter acquired by Borrower or in which Borrower now
holds or hereafter acquires any interest, and, in any event, shall include,
without limitation, all inventory, goods and other personal property that are
held by or on behalf of Borrower for sale or lease or are furnished or are to be
furnished under a contract of service or that constitute raw materials, work in
process or materials used or consumed or to be used or consumed in Borrower’s
business, or the processing, packaging, promotion, delivery or shipping of the
same, and all finished goods, whether or not the same is in transit or in the
constructive, actual or exclusive possession of Borrower or is held by others
for Borrower’s account, including, without limitation, all goods covered by
purchase orders and contracts with suppliers and all goods billed and held by
suppliers and all such property that may be in the possession or custody of any
carriers, forwarding agents, truckers, warehousemen, vendors, selling agents or
other Persons.

 

“Investment Property” means any “investment property,” as such term is defined
in the UCC, now owned or hereafter acquired by Borrower or in which Borrower now
holds or hereafter acquires any interest.

 

“Investor Director” means any Person designated by the Lender, who shall be
elected to the Board of Directors of the Borrower and whose approval will be
required for the decision of Borrower to file a petition for bankruptcy or
otherwise to wind up or liquidate or enter into any transaction that would
constitute a Change of Control.

 

“Key Employees” means Seth Shaw and Ghalia Lahlou.

 

“Lender” has the meaning set forth in the preamble.

 

  28 

 

 

“Letter of Credit Rights” means any “letter of credit rights,” as such term is
defined in the UCC, now owned or hereafter acquired by Borrower or in which
Borrower now holds or hereafter acquires any interest, including any right to
payment under any letter of credit.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest and any
renewals or extensions thereof.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
any lease in the nature of a security interest, and the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the UCC or
comparable law of any jurisdiction.

 

“Loan” means an extension of credit by Lender under this Agreement.

 

“Loan Documents” means, individually and collectively, this Agreement, each
Note, the Intellectual Property Security Agreement, and any other security or
pledge agreement(s), any Warrants issued by Borrower to Lender (or its designee)
in connection with this Agreement, the guarantee executed by the Guarantor and
all other contracts, instruments, addenda and documents executed in connection
with this Agreement or the extensions of credit which are the subject of this
Agreement.

 

“Material Adverse Effect” or “Material Adverse Change” means (a) a material
adverse change in, or a material adverse effect upon, the operations, business,
properties, or condition (financial or otherwise) of Borrower; (b) a material
impairment of the ability of Borrower to perform under any Loan Document; or (c)
a material adverse effect upon the legality, validity, binding effect or
enforceability against Borrower of any Loan Document.

 

“Maximum Amount” means, with respect to Additional Loans, two hundred and fifty
thousand Dollars ($250,000.00).

 

“Next Financing” shall mean the next sale after the Execution Date by the
Company of debt or equity that results in gross proceeds to the Company of at
least $8,000,000.

 

“Note” means a promissory note substantially in the form attached hereto as
Exhibit A, executed by Borrower evidencing each Loan.

 

“Obligations” means all debts, obligations and liabilities of Borrower to Lender
currently existing or now or hereafter made, incurred or created under, pursuant
to or in connection with this Agreement or any other Loan Document (other than
any Warrant), whether voluntary or involuntary and however arising or evidenced,
whether direct or acquired by Lender by assignment or succession, whether due or
not due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, and whether Borrower may be liable individually or jointly, or
whether recovery upon such debt may be or become barred by any statute of
limitations or otherwise unenforceable; and all renewals, extensions and
modifications thereof; and all attorneys’ fees and costs incurred by Lender in
connection with the collection and enforcement thereof as provided for in any
Loan Document (other than any Warrant). For the avoidance of doubt, the
Obligations shall not include any obligations under the Warrants.

 

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence now owned or hereafter acquired
by Borrower or in which Borrower now holds or hereafter acquires any interest.

 

“Patents” means all of the following property now owned or hereafter acquired by
Borrower or in which Borrower now holds or hereafter acquires any interest: (a)
all letters patent of, or rights corresponding thereto in, the United States or
any other country, all registrations and recordings thereof, and all
applications for letters patent of, or rights corresponding thereto in, the
United States or any other country, including, without limitation,
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country; (b) all reissues, continuations,
continuations-in-part or extensions thereof; (c) all petty patents, divisionals,
and patents of addition; and (d) all patents to be issued under any such
applications.

 

  29 

 

 

“Permitted Lien” means:

 

(a) involuntary Liens which, in the aggregate, would not have a Material Adverse
Effect and which in any event would not exceed, in the aggregate, the Threshold
Amount;

 

(b) Liens for current taxes or other governmental or regulatory assessments
which are not delinquent, or which are contested in good faith by the
appropriate procedures and for which appropriate reserves are maintained;

 

(c) security interests on any property held or acquired by Borrower in the
ordinary course of business securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such property;
provided, that such Lien attaches solely to the property acquired with such
Indebtedness and the proceeds thereof and that the principal amount of such
Indebtedness does not exceed one hundred percent (100%) of the cost of such
property;

 

(d) Liens in favor of Lender;

 

(e) bankers’ liens, rights of setoff and similar Liens incurred on deposits made
in the ordinary course of business as long as an account control agreement (or
equivalent) for each account in which such deposits are held in a form
acceptable to Lender has been executed and delivered to Lender unless waived by
Lender in writing;

 

(f) materialmen’s, mechanics’, repairmen’s, employees’ or other like Liens
arising in the ordinary course of business and which are not delinquent for more
than 45 days or are being contested in good faith by appropriate proceedings;

 

(g) any judgment, attachment or similar Lien, unless the judgment it secures has
not been discharged or execution thereof effectively stayed and bonded against
pending appeal within 30 days of the entry thereof;

 

(h) licenses or sublicenses of Intellectual Property in accordance with the
terms of Section 6.5 hereof;

 

(i) Liens securing Subordinated Debt;

 

(j) Liens which have been approved by Lender in writing prior to the Execution
Date, as shown on Schedule 6.2 hereto;

 

(k) Liens in favor of any depository bank or securities intermediary as
described in any deposit account control agreement or securities account control
agreement among a Borrower, Lender, and such depository bank or securities
intermediary;

 

(l) Liens incurred or deposits made to secure the performance of tenders, bids,
real property leases, letters of credit that secure real property leases,
statutory or regulatory obligations (other than Liens arising under ERISA or
environmental Liens), surety and appeal bonds, government contracts, performance
and return-of-money bonds, and other obligations of like nature, in each case,
in the ordinary course of business;

 

(m) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security; and

 

(n) easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and other similar Liens affecting real property not
interfering in any material respect with the ordinary course of the business of
Borrower;

 

(o) Liens in favor of customs and revenue authorities arising as a matter of
law, in the ordinary course of Borrowers’ business, to secure payment of customs
duties in connection with the importation of goods; and

 

(p) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (n) above, but any extension, renewal
or replacement Lien must be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness may not increase.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

  30 

 

 

“Personal Property Leases” has the meaning set forth in Section 6.15.

 

“Primary Operating Account” has the meaning set forth in Section 5.10.

 

“Proceeds” means “proceeds,” as such term is defined in the UCC and, in any
event, shall include, without limitation, (a) any and all Accounts, Chattel
Paper, Instruments, cash or other forms of money or currency or other proceeds
payable to Borrower from time to time in respect of the Collateral, (b) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to
Borrower from time to time with respect to any of the Collateral, (c) any and
all payments (in any form whatsoever) made or due and payable to Borrower from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental
authority (or any Person acting under color of governmental authority), (d) any
claim of Borrower against third parties (i) for past, present or future
infringement of any Copyright, Patent or Patent License or (ii) for past,
present or future infringement or dilution of any Trademark or Trademark License
or for injury to the goodwill associated with any Trademark, Trademark
registration or Trademark licensed under any Trademark License and (e) any and
all other amounts from time to time paid or payable under or in connection with
any of the Collateral.

 

“Qualified Public Offering” means the closing of a firmly underwritten public
offering (other than U.S. OTC Markets) of Borrower’s common stock with aggregate
proceeds of not less than $20,000,000 (prior to underwriting expenses and
commissions).

 

“Receivables” means all of Borrower’s Accounts, Instruments, Documents, Chattel
Paper, Supporting Obligations, and letters of credit and Letter of Credit
Rights.

 

“Records” means all Borrower’s computer programs, software, hardware, source
codes and data processing information, all written documents, books, invoices,
ledger sheets, financial information and statements, and all other writings
concerning Borrower’s business.

 

“Reinvestment Amount” has the meaning set forth in Section 2.8(c).

 

“Related Person” means any Affiliate of Borrower, or any officer, employee,
director or equity security holder of Borrower or any Affiliate.

 

“Released Parties” has the meaning set forth in Section 9.14.

 

“Execution Date” means the date of this Agreement.

 

“Rights to Payment” means all Borrower’s accounts, instruments, contract rights,
documents, chattel paper and all other rights to payment, including, without
limitation, the Accounts, all negotiable certificates of deposit and all rights
to payment under any Patent License, any Trademark License, or any commercial or
standby letter of credit.

 

“Security Documents” means this Agreement, the guaranty executed by the
Guarantor, the Intellectual Property Security Agreement, and any and all account
control agreements, collateral assignments, chattel mortgages, financing
statements, amendments to any of the foregoing and other documents from time to
time executed or filed to create, perfect or maintain the perfection of Lender’s
Liens on the Collateral.

 

“Shares” means: (a) one hundred percent (100%) of the issued and outstanding
capital stock, membership units or other securities owned or held of record by
Borrower in any Subsidiary that is not a controlled foreign corporation (as
defined in the Internal Revenue Code), and (b) 65% of the issued and outstanding
capital stock, membership units or other securities entitled to vote owned or
held of record by Borrower in any Subsidiary that is a controlled foreign
corporation (as defined in the Internal Revenue Code).

 

“Subordinated Debt” means Indebtedness (i) approved by Lender; and (ii) where
the holder’s right to payment of such Indebtedness, the priority of any Lien
securing the same, and the rights of the holder thereof to enforce remedies
against Borrower following default have been made subordinate to the Liens of
Lender and to the prior payment to Lender of the Obligations, either (A)
pursuant to a written subordination agreement approved by Lender in its sole but
reasonable discretion or (B) on terms otherwise approved by Lender in its sole
but reasonable discretion.

 

  31 

 

 

“Subsidiary” means any Person a majority (determined on a “fully diluted” basis)
of the equity ownership or voting stock of which is directly or indirectly now
owned or hereafter acquired by Borrower or by one or more other Subsidiaries, or
in which Borrower or one or more other Subsidiaries directly or indirectly now
holds or hereafter acquires any interest.

 

“Supporting Obligations” means any “supporting obligations,” as such term is
defined in the UCC, now owned or hereafter acquired by Borrower or in which
Borrower now holds or hereafter acquires any interest.

 

“Surviving Entity” has the meaning set forth in Section 6.4.

 

“Threshold Amount” means one hundred thousand Dollars ($10,000).

 

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Trademarks” means all of the following property now owned or hereafter acquired
by Borrower or in which Borrower now holds or hereafter acquires any interest:
(a) all trademarks, tradenames, corporate names, business names, trade styles,
service marks, logos, other source or business identifiers, prints and labels on
which any of the foregoing have appeared or appear, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and any applications in connection
therewith, including, without limitation, registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof and (b) reissues, extensions or renewals
thereof.

 

“Transfer” has the meaning set forth in Section 6.5.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions. Unless otherwise defined herein, terms that are defined in the UCC
and used herein shall have the meanings given to them in the UCC.

 

“Waiver” has the meaning set forth in Section 5.9(e).

 

“Warrants” means the warrants to be issued with respect to the Bridge Loan and
the warrants to be issued with respect to the Additional Loan.

 

[Signature page follows]

 

  32 

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

BORROWER:

 

  TAURIGA SCIENCE INC.           By: /s/ Seth Shaw     Name: Seth Shaw    
Title: CEO  

 

LENDER:

 

  ALTERNATIVE STRATEGY PARTNERS PTE. LTD.           By: /s/ Yuhi Horiguchi    
Name: Yuhi Horiguchi     Title: Director  

 

[Signature page lo Loan and Security Agreement ]

 

  33 

 

 

Schedules to

Bridge Loan and Security Agreement
dated as of October 2, 2015

between

ALTERNATIVE STRATEGY PARTNERS PTE. LTD.

and

TAURIGA SCIENCES INC.

 



 

 

Schedule 1. Reserved.

 

Schedule 2. Reserved.

 

Schedule 3. Representations and Warranties

 

Section 3.7:

 

Pre-Execution Capital Structure:

 

Security  # of Shares*   %            Common Stock                    Common
Stock Warrants                     Outstanding Options                     
Unallocated Option Pool                      TOTAL       100.00%

 

* Share counts will vary depending on ___________________________________.

 

** Assumes conversion of _________________________________________________.

 

***Assumes conversion of _________________________________________________.

 

Schedules - 1

 

  34 

 

 

Subsidiaries: Borrower has the following Subsidiaries: (insert identification &
ownership details)

 

Section 3.11: With respect to Borrower and its subsidiaries:

 

(A) Its chief executive office is located at:
________________________________________________________.     (B) Its Equipment
is located at: (i) _______________________________________________________; and
(ii)
__________________________________________________________________________________.
    (C) Its Inventory is located at: (i)
_______________________________________________________; and (ii)
__________________________________________________________________________________.
    (D) Its Records are located at:
________________________________________________________________.     (E) In
addition to its chief executive office, it maintains offices or operates its
business at the following locations:
______________________________________________________________________________.
    (F) Other than its full corporate name, it has conducted business using the
following trade names or fictitious business names:
________________________________________________________________________.    
(G) Its Nevada state corporation identification number is:
___________________________.     (H) Its U.S. federal tax identification number
is: ___________________________________.     (I) In addition to Borrower’s
Primary Operating Account, Borrower maintains the following other Deposit
Accounts and investment accounts:       Institution Name   Address   ABA No.  
Contact Name   Phone No.   E-mail   Account Title   Account No.

 

Schedule 5.10 Primary Operating Account

 

Institution Name   Address   ABA No.   Account Title   Account No.   SWIFT code
 

 

Schedules -

 

  35 

 

 

Schedule 5.15 Third Party Releases

 

TAURIGA SCIENCES INC.

Liabilities Detail

 

    As of                         Past   Balance     Vendor   Due Date   Due  
($USD) 91 or more days past due                                   Total for 91
or more days past due                 61 - 90 days past due                    
              Total for 61 - 90 days past due                 1 - 30 days past
due                                   Total for 1 - 30 days past due            
    Current                                   Total for Current                
                  TOTAL ACCOUNTS PAYABLE                                   Other
Current Liabilities                                    LIABILITIES              
                  Long Term Liabilities                                    TOTAL
LONG TERM LIABILITIES  



                              Total Liabilities               .00

 

Schedules -

 

  36 

 

 

Schedule 6.1. Permitted Indebtedness

 

Indebtedness of Borrower, not to exceed $_______________in aggregate amount
outstanding, in connection with credit cards for which _________________are
cardholder(s), which are used solely for company travel and related expenses.

 

Schedule 6.2. Permitted Liens

 

None

 



  37 

 

 

